Exhibit 10.1


creditagreementforedg_image1.gif [creditagreementforedg_image1.gif]
CREDIT AGREEMENT
dated as of
December 12, 2019,
among
VERISIGN, INC., 
 
The BORROWING SUBSIDIARIES Party Hereto, 

The LENDERS Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC. and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners 




 







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
38
SECTION 1.03.
Terms Generally
38
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
38
SECTION 1.05.
Currency Translation
39
SECTION 1.06.
Interest Rates; LIBOR Notification
40
SECTION 1.07.
Divisions
41
 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01.
Commitments
41
SECTION 2.02.
Loans and Borrowings
41
SECTION 2.03.
Requests for Revolving Borrowings
42
SECTION 2.04.
Competitive Bid Procedure
43
SECTION 2.05.
Swingline Loans
45
SECTION 2.06.
Letters of Credit
47
SECTION 2.07.
Funding of Borrowings
54
SECTION 2.08.
Interest Elections
55
SECTION 2.09.
Termination and Reduction of Commitments; Increase of Commitments
57
SECTION 2.10.
Repayment of Loans; Evidence of Debt
59
SECTION 2.11.
Prepayment of Loans
60
SECTION 2.12.
Fees
61
SECTION 2.13.
Interest
62
SECTION 2.14.
Alternate Rate of Interest
63
SECTION 2.15.
Increased Costs
65
SECTION 2.16.
Break Funding Payments
67
SECTION 2.17.
Taxes
68
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
72
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
75
SECTION 2.20.
Defaulting Lenders
76
SECTION 2.21.
Borrowing Subsidiaries
78
SECTION 2.22.
Extension of Maturity Date
79
 
 
 
 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 






--------------------------------------------------------------------------------




SECTION 3.01.
Organization; Powers
81
SECTION 3.02.
Authorization; Enforceability
81
SECTION 3.03.
Governmental Approvals; Absence of Conflicts
81
SECTION 3.04.
Financial Condition; No Material Adverse Change
82
SECTION 3.05.
Properties
82
SECTION 3.06.
Litigation and Environmental Matters
82
SECTION 3.07.
Compliance with Laws and Agreements; No Default
83
SECTION 3.08.
Investment Company Status
83
SECTION 3.09.
Taxes
83
SECTION 3.10.
ERISA
83
SECTION 3.11.
Disclosure
83
SECTION 3.12.
Federal Reserve Regulations
84
SECTION 3.13.
Borrowing Subsidiaries
84
SECTION 3.14.
Anti-Corruption Laws and Sanctions
85
 
 
 
 
ARTICLE IV
 
 
 
 
 
Conditions
 
SECTION 4.01.
Effective Date
85
SECTION 4.02.
Each Credit Event
87
SECTION 4.03.
Conditions to Initial Borrowing by each Borrowing Subsidiary
87
 
 
 
 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information
88
SECTION 5.02.
Notices of Material Events
90
SECTION 5.03.
Existence; Conduct of Business
90
SECTION 5.04.
Payment of Taxes
91
SECTION 5.05.
Maintenance of Properties
91
SECTION 5.06.
Insurance
91
SECTION 5.07.
Books and Records; Inspection and Audit Rights
91
SECTION 5.08.
Compliance with Laws
91
SECTION 5.09.
Use of Proceeds and Letters of Credit
91
 
 
 
 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
SECTION 6.01.
Subsidiary Indebtedness
92
SECTION 6.02.
Liens
93
SECTION 6.03.
Fundamental Changes; Business Activities
95
SECTION 6.04.
Sale/Leaseback Transactions
96
SECTION 6.05.
Use of Proceeds
96






--------------------------------------------------------------------------------




SECTION 6.06.
Leverage Ratio
96
 
 
 
 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent
 
SECTION 8.01.
Authorization and Action
99
SECTION 8.02.
Posting of Communications
102
SECTION 8.03.
Successor Administrative Agent
104
SECTION 8.04.
Acknowledgments of Lenders and Issuing Banks
105
SECTION 8.05.
Certain ERISA Matters
105
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
SECTION 9.01.
Notices
107
SECTION 9.02.
Waivers; Amendments
108
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
110
SECTION 9.04.
Successors and Assigns
112
SECTION 9.05.
Survival
116
SECTION 9.06.
Counterparts; Integration; Effectiveness
117
SECTION 9.07.
Severability
118
SECTION 9.08.
Right of Setoff
118
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
119
SECTION 9.10.
WAIVER OF JURY TRIAL
120
SECTION 9.11.
Headings
120
SECTION 9.12.
Confidentiality
120
SECTION 9.13.
Interest Rate Limitation
121
SECTION 9.14.
Certain Notices
122
SECTION 9.15.
No Fiduciary Relationship
122
SECTION 9.16.
Non-Public Information
122
SECTION 9.17.
Conversion of Currencies
123
SECTION 9.18.
Notices under Existing Credit Agreement
123
SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
123
SECTION 9.20.
Subsidiary Guarantees
124
 
 
 
 
ARTICLE X 
 
 
 
 
 
Guarantee
 






--------------------------------------------------------------------------------












SCHEDULES:


Schedule 2.01 — Commitments
Schedule 2.06A — Existing Letters of Credit
Schedule 2.06B — LC Commitments
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A    — Form of Assignment and Assumption
Exhibit B    — Form of Borrowing Request
Exhibit C-1
— Form of Borrowing Subsidiary Agreement

Exhibit C-2
— Form of Borrowing Subsidiary Termination

Exhibit D-1
— Form of Competitive Bid Request

Exhibit D-2
— Form of Notice of Competitive Bid Request

Exhibit D-3
— Form of Competitive Bid

Exhibit D-4
— Form of Competitive Bid Accept/Reject Letter

Exhibit E    — Form of Compliance Certificate
Exhibit F    — Form of Interest Election Request
Exhibit G    — Form of Subsidiary Guarantee Agreement
Exhibit H-1
— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income

Exhibit H-2
— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-3
— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-4
— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I
— Form of Note










--------------------------------------------------------------------------------





CREDIT AGREEMENT dated as of December 12, 2019 (this “Agreement”), among
VERISIGN, INC., the BORROWING SUBSIDIARIES from time to time party hereto, the
LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:

ARTICLE I

Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.09(d).
“Acquisition” means any acquisition (in one transaction or a series of related
transactions) of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person.
“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) LIBO Rate for US Dollars for such Interest Period multiplied by
(ii) the Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing
denominated in any Alternative Currency for any Interest Period, an interest
rate per annum equal to the LIBO Rate for such currency for such Interest
Period.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.





--------------------------------------------------------------------------------



2


“Aggregate Alternative Currency Exposure” means, at any time, the portion of the
Aggregate Revolving Credit Exposure at such time attributable to Loans and
Letters of Credit denominated in Alternative Currencies.
“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time.
“Aggregate Competitive Loan Exposure” means, at any time, the sum of the
Competitive Loan Exposures of all Lenders at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the US
Dollar Equivalents of the principal amounts of the Revolving Loans outstanding
at such time, (b) the aggregate principal amount of the Swingline Loans
outstanding at such time and (c) the total LC Exposure at such time.
“Agreement” has the meaning set forth in the preamble hereto.
“Agreement Currency” has the meaning set forth in Section 9.17(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day; (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum; and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the applicable Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars with a maturity of one month (or, if the
applicable Screen Rate is not available for a maturity of one month with respect
to US Dollars but is available for periods both longer and shorter than such
period, the Interpolated Screen Rate as of such time); provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as
the case may be. If the Alternate Base Rate is being used as an alternate rate
of interest due to the unavailability of the Adjusted LIBO Rate (for the
avoidance of doubt, only until an amendment hereto has become effective pursuant
to Section 2.14(b)), then for purposes of clause (c) above the Adjusted LIBO
Rate shall be deemed to be zero.
“Alternative Currency” means Euro, Sterling, Swiss Francs, Yen and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) in which dealings in
deposits are carried on in the London interbank market and (c) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Company, and with the consent of each Lender and, in the case of Letters
of Credit, the applicable Issuing Bank.





--------------------------------------------------------------------------------



3


“Alternative Currency Overnight Rate” means, for any day, with respect to any LC
Disbursement denominated in any Alternative Currency (a) a rate per annum equal
to the London interbank offered rate as administrated by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for overnight deposits in such Alternative Currency as displayed on the
applicable Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day or (b) if the
rate referred to above is not available for such Alternative Currency, a rate
per annum at which overnight deposits in such Alternative Currency would be
offered on such day in the applicable offshore interbank market, as such rate is
determined by the Administrative Agent by such means as the Administrative Agent
shall determine to be reasonable; provided that, if the Alternative Currency
Overnight Rate as so determined would be less than zero, the Alternative
Currency Overnight Rate will be deemed to be zero.
“Alternative Currency Sublimit” means US$50,000,000.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of the Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.17(b).
“Applicable Parties” has the meaning set forth in Section 8.02(c).
“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that, for purposes of Section 2.20 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean, with respect to any
Lender, the percentage of the Aggregate Commitment (determined disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment at such
time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
EURIBOR Revolving Loan or ABR Loan (including any Swingline Loan), or with
respect to the commitment fees payable hereunder, the lower of (a) the
applicable rate per annum set forth in the Leverage-Based Pricing Grid under the
caption “LIBOR/EURIBOR Spread”, “ABR Spread” or “Commitment Fee Rate”, as the
case may be, determined by reference to the rate corresponding to the Leverage
Ratio as of the end of the most recent fiscal quarter of the Company for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b) and (b) the applicable rate per annum set
forth set forth in the Ratings-Based Pricing Grid under the caption
“LIBOR/EURIBOR Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, determined by reference to the Applicable Ratings.





--------------------------------------------------------------------------------



4


Leverage-Based Pricing Grid
Pricing Category


Leverage Ratio


LIBOR/EURIBOR Rate Spread
(per annum)
ABR Spread
(per annum)
Commitment Fee Rate
(per annum)
Category 1
< 1.00x
1.125%
0.125%
0.125%
Category 2
≥1.00x and ≤ 1.50x
1.250%
0.250%
0.150%
Category 3
>1.50x and ≤ 2.00x
1.375%
0.375%
0.175%
Category 4
>2.00x and ≤ 2.50x
1.500%
0.500%
0.200%
Category 5
> 2.50x
1.625%
0.625%
0.225%



For purposes of the Leverage-Based Pricing Grid, (a) until the date of delivery
of the consolidated financial statements pursuant to Section 5.01(a) as of and
for the fiscal year ended December 31, 2019, the applicable rates shall be those
set forth in Category 3 and (b) each change in the applicable rates resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements and the related Compliance Certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the foregoing, for
purposes of the Leverage-Based Pricing Grid the applicable rates shall be those
set forth in Category 5 if the Company fails to deliver the consolidated
financial statements required to be delivered pursuant to Section 5.01(a) or
5.01(b) or any Compliance Certificate required to be delivered pursuant hereto,
in each case within the time periods specified herein for such delivery, during
the period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.
Ratings-Based Pricing Grid





--------------------------------------------------------------------------------



5


Pricing Category
Applicable Ratings
(Moody’s/S&P/Fitch)


LIBOR/EURIBOR Rate Spread
(per annum)
ABR Spread
(per annum)
Commitment Fee Rate
(per annum)
Category 1
Baa2/BBB/BBB or better
1.125%
0.125%
0.125%
Category 2
Baa3/BBB-/BBB-
1.250%
0.250%
0.150%
Category 3
Ba1/BB+/BB+
1.500%
0.500%
0.200%
Category 4
Ba2/BB/BB or lower
1.625%
0.625%
0.225%

For the purposes of the Ratings-Based Pricing Grid, (a) if at any time only one
Applicable Rating is in effect, then one other Applicable Rating shall be deemed
to be in effect and to fall in Category 4; (b) if at any time three Applicable
Ratings are in effect and such Applicable Ratings fall within different
Categories, the applicable rates shall be those set forth in the Category in
which two of such Applicable Ratings fall or, if there shall be no such
Category, in the Category in which the second highest of the three Applicable
Ratings shall fall; (c) if at any time two Applicable Ratings are in effect (or
are deemed to be in effect), the applicable rates shall be those set forth in
the Category in which the higher of such Applicable Ratings falls, unless there
is more than one Category between such Applicable Ratings, in which case the
applicable rates shall be those set forth in the Category that is one Category
below that applicable to the higher Applicable Rating; and (d) if at any time no
Applicable Rating is in effect, the applicable rates shall be those set forth in
Category 4. If the rating system of Moody’s, S&P or Fitch shall change, or if
any of such rating agencies shall cease to be in the business of rating
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this provision to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined solely by
reference to the Leverage-Based Pricing Grid.
Notwithstanding the foregoing, for purposes of the Ratings-Based Pricing Grid
the applicable rates shall be as set forth in the grid below if, at the time of
determination, (i) the Applicable Rating from Moody’s is Ba1 and the Applicable
Rating from S&P is BBB-, (ii) the Applicable Rating from Moody’s is Ba1 and the
Applicable Rating from Fitch is BBB- or (iii) the Applicable Rating from Moody’s
is Ba1 and the Applicable Rating from each of S&P and Fitch is BBB-.





--------------------------------------------------------------------------------



6


Applicable Ratings
(Moody’s/S&P/Fitch)
LIBOR/EURIBOR Rate Spread
(per annum)
ABR Spread
(per annum)
Commitment Fee Rate
(per annum)
Ba1/BBB-/BBB-
1.375%
0.375%
0.175%

If any Applicable Rating established by Moody’s, S&P or Fitch shall be changed
(other than as a result of a change in the rating system of Moody’s, S&P or
Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders. Each change in an Applicable Rating shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
“Applicable Ratings” means, with respect to Moody’s, S&P or Fitch, a rating by
such rating agency of the Company’s senior unsecured non-credit enhanced
long-term indebtedness for borrowed money.
“Approved Electronic Platform” has the meaning set forth in Section 8.02(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc. and U.S. Bank
National Association, in their capacity as joint lead arrangers and joint
bookrunners for the credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable





--------------------------------------------------------------------------------



7


Debt shall also include the amount of the penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated) or the Attributable Debt determined assuming
no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Screen Rate for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for all purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.





--------------------------------------------------------------------------------



8


“Benchmark Replacement Adjustment” means the spread adjustment or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body
and/or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of
“Alternative Currency Overnight Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or





--------------------------------------------------------------------------------



9


indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent (or, in the event such Early Opt-in Election has occurred as a result of a
determination or election by the Company, the Administrative Agent and the
Company), or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate and solely to the extent that the applicable Screen Rate has
not been replaced with a Benchmark Replacement, the period (a) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder in accordance with Section 2.14 and (b) ending at the time that a
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





--------------------------------------------------------------------------------



10


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and to the same Borrower and, in the
case of LIBOR Revolving Loans or EURIBOR Revolving Loans, as to which a single
Interest Period is in effect, (b) a Competitive Loan or a group of Competitive
Loans of the same Type and currency made on the same date and to the same
Borrower and as to which a single Interest Period is in effect or (c) a
Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.
“Borrowing Request” means a request by or on behalf of a Borrower for a
Borrowing in accordance with Section 2.03 or 2.05, as applicable, which shall be
in the form of Exhibit B or any other form approved by the Administrative Agent.
“Borrowing Subsidiary” means each Subsidiary that has become a Borrowing
Subsidiary pursuant to Section 2.21, other than any such Subsidiary that has
ceased to be a Borrowing Subsidiary as provided in Section 2.21.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1, duly executed by the Company and the
applicable Subsidiary and accepted by the Administrative Agent.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2, duly executed by the Company.





--------------------------------------------------------------------------------



11


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market or any day on which banks in London are
not open for general business, and (b) when used in connection with a EURIBOR
Loan, the term “Business Day” shall also exclude any day on which the TARGET is
not open for the settlement of payments in Euros or any day on which banks in
London are not open for general business.
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as finance
leases on a balance sheet of such Person under GAAP; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or a penalty. For
purposes of Section 6.02, a Capitalized Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Change in Control” means (a) the acquisition, directly or indirectly, of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
by any Person or group (within the meaning of the Exchange Act and the rules of
the SEC thereunder, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) of Equity Interests in the
Company representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Company; or
(b) the occurrence of a “change in control” (or similar event, however
denominated) with respect to the Company under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Company or any
Subsidiary, so long as the occurrence of such event results in such Material
Indebtedness becoming due prior to its scheduled maturity or enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf or the applicable counterparty to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or to cause the termination thereof.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having





--------------------------------------------------------------------------------



12


the force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or made or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or, if any Foreign Subsidiary is a
Borrowing Subsidiary, foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Competitive Loans.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Accession Agreement pursuant to which such Lender shall have
assumed or provided its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is US$200,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(d).
“Company” means VeriSign, Inc., a Delaware corporation.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any of the
Loan Parties pursuant to any Loan Document or the transactions contemplated
therein that is distributed to any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 8.02 and Section 9.01, including
through the Approved Electronic Platform.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Accept/Reject Letter” means an acceptance or rejection of a
Competitive Bid in accordance with Section 2.04, which shall be in the form of
Exhibit D-4.





--------------------------------------------------------------------------------



13


“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04, which shall be in the form of Exhibit D-1.
“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum at such time of the US Dollar Equivalents of the principal amounts of such
Lender’s Competitive Loans outstanding at such time.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form approved by the Administrative Agent.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including imputed interest expense in respect of Capitalized Lease
Obligations),





--------------------------------------------------------------------------------



14


(ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation for such period and amortization of intangible
assets for such period, (iv) any noncash charges for such period (including any
noncash expense for such period resulting from the grant of stock options or
other equity-based incentives to any director, officer or employee of the
Company or any Subsidiary and any noncash restructuring charges and other
noncash charges relating to acquisitions and dispositions or to closure or
consolidation of facilities, but excluding any additions to bad debt reserves or
bad debt expense, any write-down or write-off of marketable securities and any
noncash charge to the extent it represents an accrual of or a reserve for cash
expenditures in any future period), (v) non-recurring cash charges or expenses
for such period incurred in connection with any sale, transfer or other
disposition of assets (other than dispositions of inventory and other
dispositions in the ordinary course of business) or in connection with
Acquisitions, (vi) any losses attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement, (vii) any unrealized
losses for such period attributable to the application of “mark to market”
accounting in respect of Hedging Agreements and (viii) the cumulative effect of
a change in accounting principles; and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any gains
attributable to the early extinguishment of Indebtedness or obligations under
any Hedging Agreement, (ii) any unrealized gains for such period attributable to
the application of “mark to market” accounting in respect of Hedging Agreements,
(iii) the cumulative effect of a change in accounting principles and (iv) any
other noncash items of income for such period (excluding any noncash items of
income (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period); provided further
that Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Company or any of the
Subsidiaries, other than dispositions of inventory and other dispositions in the
ordinary course of business. In the event any Subsidiary shall be a Subsidiary
that is not wholly owned by the Company, all amounts added back in computing
Consolidated EBITDA for any period pursuant to clause (a) above, and all amounts
subtracted in computing Consolidated EBITDA pursuant to clause (b) above, to the
extent such amounts are, in the reasonable judgment of a Financial Officer of
the Company, attributable to such Subsidiary, shall be reduced by the portion
thereof that is attributable to the noncontrolling interest in such Subsidiary.
For purposes of calculating Consolidated EBITDA for any period, if during such
period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with
Section 1.04(b).
“Consolidated Funded Indebtedness” means, as of any date, the sum, without
duplication, of (a) the aggregate principal amount as of such date of
Indebtedness of the type referred to in clauses (a), (b), (c), (d) and (e) of
the definition of the term “Indebtedness” of the Company and the Subsidiaries,
(b) the aggregate amount as of such date of obligations of the Company and the
Subsidiaries in respect of Indebtedness of the type referred to in clauses (f)
and (g) of the definition of the term “Indebtedness”, but excluding contingent





--------------------------------------------------------------------------------



15


obligations of the Company or any Subsidiary as an account party in respect of
any letter of credit, letter of guaranty or banker’s acceptance to the extent
such letter of credit, letter of guaranty or banker’s acceptance does not
support Indebtedness, (c) the aggregate amount as of such date of all Guarantees
by the Company or any Subsidiary of any Indebtedness of the type referred to in
clauses (a) and (b) above of any Person (other than the Company or any
Subsidiary) and (d) the aggregate amount as of such date of Indebtedness
referred to in clauses (a) through (c) above of any Person (other than the
Company or any Subsidiary) to the extent the Company or any Subsidiary is liable
therefor as a result of its ownership interest in or other relationship with
such other Person (excluding any such Indebtedness to the extent the terms of
such Indebtedness provide that the Company or such Subsidiary is not liable
therefor).
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded the income or loss of any consolidated Subsidiary that is not wholly
owned by the Company to the extent such income or loss is attributable to the
noncontrolling interest in such consolidated Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Screen Rate.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
the Administrative Agent, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including,





--------------------------------------------------------------------------------



16


if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, made in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent of such
certification in form and substance satisfactory to the Administrative Agent, or
(d) has become the subject of a Bankruptcy Event or a Bail-In Action.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” (or
similar event, however denominated) shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other obligations hereunder that are accrued and
payable, the cancellation or expiration of all Letters of Credit and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.





--------------------------------------------------------------------------------



17


“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or the Company (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Company) that the Required Lenders
have determined that syndicated credit facilities denominated in US Dollars or
in the applicable Alternative Currency being executed at such time, or that
include language similar to that contained in Section 2.14(b) are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the LIBO Rate or EURIBO Rate, as applicable, and
(b) (i) the election by the Administrative Agent or the Company or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Company and the Lenders, by the Company
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) above, or (c) any institution
established in an EEA Member Country that is a subsidiary of an institution
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii)





--------------------------------------------------------------------------------



18


a Defaulting Lender or a Lender Parent thereof or (iii) the Company, any
Subsidiary or any other Affiliate of the Company.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating to the environment, to preservation or reclamation of natural
resources, to the management, Release or threatened Release of any Hazardous
Material or to related health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities) resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided that Indebtedness that is convertible
into Equity Interests in the Company shall not, prior to the date of conversion
thereof, constitute Equity Interests in the Company.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its





--------------------------------------------------------------------------------



19


ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or (h) the receipt by the
Company or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Company or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the EURIBO Rate.
“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as last
provided (either by publication or as may otherwise be provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(determined based on New York City time) immediately preceding such day of
determination (or, if a Reuters source ceases to be available or Reuters ceases
to provide such rate of exchange, as last provided by such other publicly
available information service that provides such rate of exchange at such time
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion). Notwithstanding the foregoing provisions of this
definition or the definition of “US Dollar Equivalent”, each Issuing Bank may,
solely for purposes of computing the reimbursement due to it pursuant to clause
(B) of Section 2.06(f) or the fronting fees owed to it under Section 2.12(b),
compute the US Dollar amounts of the LC Exposures attributable to Letters of
Credit issued by it by reference to exchange rates determined using any
reasonable method customarily employed by it for such purpose.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,





--------------------------------------------------------------------------------



20


(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party to this
Agreement (other than pursuant to an assignment request by the Company under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party to this Agreement or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of March 31,
2015, among the Company, the borrowing subsidiaries party thereto, the lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and J.P.
Morgan Europe Limited, as London agent, as heretofore supplemented and amended.
“Existing Letter of Credit” means each letter of credit issued for the account
of any Borrower under the Existing Credit Agreement that is (a) outstanding on
the Effective Date and (b) listed on Schedule 2.06A.
“Existing Maturity Date” has the meaning set forth in Section 2.22(a).
“Extending Lender” has the meaning set forth in Section 2.22(b).
“Extension” has the meaning set forth in Section 2.22(a).
“Extension Closing Date” has the meaning set forth in Section 2.22(b).
“Extension Notice” has the meaning set forth in Section 2.22(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention entered into in connection with the
implementation of such Sections of the Code (or any such amended or successor
version thereof).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time,





--------------------------------------------------------------------------------



21


and published on the next succeeding Business Day by the NYFRB as the effective
federal funds rate; provided that if such rate shall be less than zero, such
rate shall be deemed to be zero.
“Fee Letter” means the Fee Letter dated November 15, 2019, between JPMorgan
Chase Bank, N.A. and the Company.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to or shall have
an incumbency certificate on file with the Administrative Agent as to the
authority of such individual acting in such capacity.
“Fitch” means Fitch Inc., or any successor to the rating agency business
thereof.
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan or a EURIBOR Competitive Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.
“Foreign Borrowing Subsidiary” means any Borrowing Subsidiary that is a Foreign
Subsidiary.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident for tax purposes or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).





--------------------------------------------------------------------------------



22


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Company)).
“Guaranteed Obligations” means (a) the due and punctual payment by each Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of each
Borrower under this Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), and (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to this
Agreement and each of the other Loan Documents.
“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Arranger, (e) the express beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and permitted assigns of each of the foregoing.





--------------------------------------------------------------------------------



23


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement.
“IBA” has the meaning set forth in Section 1.06.
“Increase Effective Date” has the meaning set forth in Section 2.09(d).
“Increasing Lender” has the meaning set forth in Section 2.09(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of the Company or any
Subsidiary and (iii) any purchase price adjustment or earnout incurred in
connection with an Acquisition), (e) all Capitalized Lease Obligations of such
Person, (f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person (but limited, in the event such
Indebtedness has not been assumed by such Person, to the lesser of (i) the
amount of such Indebtedness and (ii) the fair market value of such property
securing such Indebtedness) and (j) all Guarantees by such Person of
Indebtedness of others. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person





--------------------------------------------------------------------------------



24


is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Borrowing” has the meaning set forth in Section 2.09(d).
“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be in the form of Exhibit F or any other form approved by the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December, (b) with respect to any LIBOR Loan or EURIBOR
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR Borrowing
with an Interest Period of more than three months’ duration, such day or days
prior to the last day of such Interest Period as shall occur at intervals of
three months’ duration after the first day of such Interest Period, (c) with
respect to any Fixed Rate Competitive Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Competitive Borrowing with an Interest Period of more than 90 days’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period and
(d) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.
“Interest Period” means (a) with respect to any LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one week, or one, two (other than in the case of a EURIBOR Borrowing or
Borrowing denominated in Yen), three or six months thereafter (or, if agreed to
by each Lender participating therein, any other period not in excess of 12
months thereafter), as the applicable Borrower may elect, (b) with respect to
any LIBOR Competitive Borrowing or any EURIBOR Competitive Borrowing, the period
commencing on the date such Borrowing is made and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a EURIBOR Borrowing or Borrowing denominated in Yen), three or six months
thereafter, as the applicable Borrower may elect, and (c) with respect to any
Fixed Rate Competitive Borrowing, the period (which shall not be less than seven
days or more than 360 days) commencing on the date of such Borrowing and ending
on the date specified in the applicable Competitive Bid Request; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business





--------------------------------------------------------------------------------



25


Day unless, in the case of a LIBOR Borrowing or EURIBOR Borrowing only (and
other than in the case of an Interest Period of one week), such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a LIBOR Borrowing or EURIBOR Borrowing (other than an Interest
Period of one week) that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing denominated in any currency for any Interest Period or clause (c) of
the definition of Alternate Base Rate, a rate per annum that results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than the
applicable period and (b) the applicable Screen Rate for the shortest maturity
for which a Screen Rate is available that is longer than the applicable period,
in each case as of the time the Interpolated Screen Rate is otherwise required
to be determined in accordance with this Agreement; provided that if such rate
would be less than zero, such rate shall be deemed to be zero.
“IP Assets” means patents, copyrights, trademarks, domain names and other
intellectual property.
“IRS” means the United States Internal Revenue Service.
“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Bank of America, N.A.,
(c) U.S. Bank National Association and (d) each Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.06(j) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.06(k)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit).
“Judgment Currency” has the meaning set forth in Section 9.17(b).
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit that,
subject to the terms and conditions hereof, are required to be issued by such
Issuing Bank.





--------------------------------------------------------------------------------



26


The amount of each Issuing Bank’s LC Commitment is as set forth on
Schedule 2.06B or, in the case of any Issuing Bank that becomes an Issuing Bank
hereunder pursuant to Section 2.06(j), as set forth in a written agreement
referred to in such Section, or, in each case, is such other maximum permitted
amount with respect to any Issuing Bank as may have been agreed in writing (and
notified in writing to the Administrative Agent) by such Issuing Bank and the
Company.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the sum of the US Dollar
Equivalents of the aggregate amount of all Letters of Credit that remains
available for drawing at such time and (b) the sum of the US Dollar Equivalents
of the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time, adjusted to give effect to any reallocation under Section 2.20 of
the LC Exposure of Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means each Existing Letter of Credit and any other letter of
credit issued pursuant to this Agreement, in each case other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate or, in the case of a
Competitive Loan or a Competitive Borrowing, LIBO Rate.





--------------------------------------------------------------------------------



27


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, finance lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any agreement causing Commitments of the
Increasing Lenders to be increased (or cause the Increasing Lenders to extend
new Commitments) as contemplated by Section 2.09(d), any agreement designating
an additional Issuing Bank as contemplated by Section 2.06(j), the Subsidiary
Guarantee Agreement, if any, and, except for purposes of Section 9.02, any
agreement between the Company and any Issuing Bank regarding such Issuing Bank’s
LC Commitment and any promissory note delivered pursuant to Section 2.10(c).
“Loan Parties” means the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in an Alternative Currency, London time.
“Margin” means, with respect to any LIBOR Competitive Loan or EURIBOR
Competitive Loan, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate or the EURIBO Rate, as applicable, to determine
the rate of interest applicable to such Competitive Loan, as specified by the
Lender making such Competitive Loan in its related Competitive Bid.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary, (b) assets comprising all or
substantially all the assets of any Person or (c) assets comprising all or
substantially all the assets constituting a business unit, division, product
line or line of business of any Person; provided that, in the case of clauses
(a) and (b), such Subsidiary or the assets so acquired (if such assets
constituted a new Subsidiary) would be a “significant subsidiary” within the
meaning of Rule 1-02(w) of Regulation S-X under the Securities Act, and in the
case of clause (c), if such business unit, division, product line or line of
business constituted a new Subsidiary, it would be a “significant subsidiary”
within the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act.
“Material Adverse Effect” means an event or condition that has resulted, or
would reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a





--------------------------------------------------------------------------------



28


whole, (b) the ability of any Loan Party to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to the Lenders
under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary, (b) assets comprising all or
substantially all the assets of any Person or (c) assets comprising all or
substantially all the assets constituting a business unit, division, product
line or line of business of any Person; provided that, in the case of clauses
(a) and (b), if such Person was a Subsidiary (or if such assets constituted a
Subsidiary) at the time of such sale, transfer or other disposition, it was a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act, and in the in case of clause (c), if such business
unit, division, product line or line of business constituted a Subsidiary, it
would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount of US$75,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Material IP/Contract Rights Subsidiary” means any Subsidiary that owns (a) any
IP Asset or any license to any IP Asset or (b) any contract right that, in each
case of clauses (a) and (b), individually or in the aggregate, is material to
the business or operations of the Company and the Subsidiaries, taken as a
whole.
“Material Subsidiary” means (a) each Borrowing Subsidiary, (b) each Material
IP/Contract Rights Subsidiary and (c) each other Subsidiary (i) the consolidated
total assets of which equal 10.0% or more of the consolidated total assets of
the Company or (ii) the consolidated revenues of which equal 10.0% or more of
the consolidated revenues of the Company, in each case as of the end of or for
the most recent period of four consecutive fiscal quarters of the Company for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of the Company
most recently ended prior to the date of this Agreement); provided that if at
the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all such other Subsidiaries that under clauses (i) and (ii) above
would not constitute Material Subsidiaries shall have exceeded 20.0% of the
consolidated total assets of Company or 20.0% of the consolidated revenues of
Company, then one or more of such excluded Subsidiaries shall for all purposes
of this Agreement be deemed to be Material Subsidiaries in descending order
based on the amounts of their





--------------------------------------------------------------------------------



29


consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.
“Maturity Date” means December 12, 2024, subject to extension pursuant to
Section 2.22; provided that if such date shall not be a Business Day, then the
“Maturity Date” shall be the immediately preceding Business Day.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning the Company, the Subsidiaries or
any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.22(b).
“Notice of Competitive Bid Request” means a notice of a request by or on behalf
of a Borrower for Competitive Bids in accordance with Section 2.04, which shall
be substantially in the form of Exhibit D-2.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.





--------------------------------------------------------------------------------



30


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;





--------------------------------------------------------------------------------



31


(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or any interest of a licensee, lessee or sublicensee
or sublessee, in each case, in the property subject to any lease, license or
sublicense or concession agreement;
(j) Liens that are contractual rights of set-off; and
(k) Liens consisting of (i) non-exclusive licenses of IP Assets in the ordinary
course of business, or (ii) other licenses of IP Assets so long as such other
licenses do not materially detract from the value of the IP Assets of the
Company and the Subsidiaries, taken as a whole, or materially adversely affect
the ability of the Company and the Subsidiaries to conduct their business or
operations in the ordinary course, taken as a whole; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness, other
than Liens referred to in clauses (c) and (d) above securing letters of credit,
bank guarantees or similar instruments.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





--------------------------------------------------------------------------------



32


“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Company or any of its ERISA Affiliates is (or, if such plan
were terminated would, under Section 4069 of ERISA, be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar release by the Federal Reserve Board (as determined
by the Administrative Agent in its reasonable discretion). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Quotation Day” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Day for such currency shall be
determined by the Administrative Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
shall be the last of those days).
“Recipient” means the Administrative Agent, any Lender or any Issuing Bank, as
applicable.
“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.





--------------------------------------------------------------------------------



33


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.
“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and the unused Aggregate Commitment at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders. For
purposes of this definition, the Swingline Exposure of any Lender that is a
Swingline Lender shall be deemed to exclude that portion of its Swingline
Exposure that exceeds its Applicable Percentage of the aggregate principal
amount of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 2.20 of the Swingline Exposures of Defaulting Lenders
in effect at such time, and the unused Commitment of any such Lender shall be
determined without regard to any such excess amount.
“Responsible Officer” means the chief executive officer, the chief financial
officer, principal accounting officer, controller, general counsel, secretary or
treasurer of the Company.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the sum of the US Dollar Equivalents of the principal amounts of such
Lender’s Revolving Loans outstanding at such time, (b) such Lender’s Swingline
Exposure at such time and (c) such Lender’s LC Exposure at such time.
“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc. Ratings Services,
and any successor to its rating agency business.





--------------------------------------------------------------------------------



34


“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person other than the Company or any Subsidiary
and the Company or any Subsidiary leases such property, or other property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself subject or target of Sanctions that broadly prohibit dealings with that
country, region or territory (as of the date of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person 50% or more owned by any Person or Persons described in the foregoing
clause (a) or (c) any Person otherwise a target of Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administer or enforced from time to time by (a) the U.S. government
including, those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, and (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, or in respect of any determination of Alternate Base Rate
pursuant to clause (c) of the definition of such term, a rate per annum equal to
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in the applicable currency (for delivery on the first day of
such Interest Period) with a term equivalent to the relevant period as displayed
on the Reuters screen page that displays such rate (currently LIBOR01 or
LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion), and (b) in respect of the EURIBO Rate for any
Interest Period, the rate per annum determined by the European Money Market
Institute (or any other Person that takes over the administration of such rate)
as the rate at which interbank deposits in Euro are being offered by one prime
bank to another within the EMU zone for such Interest Period, as set forth on
the Reuters screen page that displays such rate (currently EURIBOR01) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that (i) if, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for





--------------------------------------------------------------------------------



35


maturities both longer and shorter than such Interest Period, then the Screen
Rate for such Interest Period shall be the Interpolated Screen Rate and (ii) if
any Screen Rate, determined as provided above, would be less than zero, such
Screen Rate shall for all purposes of this Agreement be zero.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Sterling” or “₤” means the lawful currency of the United Kingdom.
“Subsequent Borrowing” has the meaning set forth in Section 2.09(d).
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.





--------------------------------------------------------------------------------



36


“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit G, together with all supplements thereto.
“Subsidiary Guarantor” means any Subsidiary that shall have become a party to
the Subsidiary Guarantee Agreement as a guarantor thereunder pursuant to
Section 9.20, other than any such Subsidiary that shall have ceased to be a
party to the Subsidiary Guarantee Agreement in accordance with Section 9.20. As
of the Effective Date, there are no Subsidiary Guarantors.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of the Swingline Lender, Swingline Loans made by it that are
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.20 of the Swingline Exposure of Defaulting
Lenders in effect at such time, and (b) in the case the Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swiss Francs” means the lawful currency of Switzerland.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system which utilizes a single shared platform and
which was launched on November 19, 2007.
“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Transactions” means (a) the execution, delivery and performance by the Company
and each other Loan Party of the Loan Documents to which it is a party and
(b) in





--------------------------------------------------------------------------------



37


the case of the Borrowers, the borrowing of Loans hereunder, the use of the
proceeds thereof and the issuance of the Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the EURIBO Rate, the
Alternate Base Rate or, in the case of a Competitive Loan or a Competitive
Borrowing, the LIBO Rate or a Fixed Rate.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of Section 1.05.
“US Dollars” or “US$” refers to lawful money of the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





--------------------------------------------------------------------------------



38


“Yen” means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Company, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or





--------------------------------------------------------------------------------



39


if the Administrative Agent or the Required Lenders, by notice to the Company,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith and (ii) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (A) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein, (B) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) (and related
interpretations) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and (C) any valuation of Indebtedness below its
full stated principal amount as a result of application of Financial Accounting
Standards Board Accounting Standards Update No. 2015-03, it being agreed that
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency as
of the date of commencement of the initial Interest Period therefor and as of
the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars,
and each such amount shall, except as provided in the penultimate sentence of
this Section, be the US Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall determine the US Dollar Equivalent of any Letter of Credit denominated in
an Alternative Currency as of the date such Letter of Credit is





--------------------------------------------------------------------------------



40


issued and as of the first Business Day of each subsequent calendar month, in
each case using the Exchange Rate for such currency in relation to US Dollars,
and each such amount shall, except as provided in the penultimate sentence of
this Section, be the US Dollar Equivalent of such Letter of Credit until the
next required calculation thereof pursuant to this sentence. The Administrative
Agent may also determine the US Dollar Equivalent of any Borrowing or any Letter
of Credit denominated in an Alternative Currency as of such other dates as the
Administrative Agent shall select in its discretion and each such amount shall
be the US Dollar Equivalent of such Borrowing or such Letter of Credit until the
next calculation thereof pursuant to this Section. The Administrative Agent
shall notify the Company and the Lenders of each determination of the US Dollar
Equivalent of each Borrowing and Letter of Credit denominated in an Alternative
Currency.

SECTION 1.06. Interest Rates; LIBOR or EURIBOR Notification. The interest rate
on a Loan denominated in US Dollars or an Alternative Currency may be derived
from an interest rate benchmark that is, or may in the future become, the
subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. The London interbank offered rate
is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.14(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Company,
pursuant to Section 2.14(b), of any change to the reference rate upon which the
interest rate on LIBOR Loans or EURIBOR Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or “EURIBO Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including
(i) any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(b)), including whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or the EURIBO Rate or have the same





--------------------------------------------------------------------------------



41


volume or liquidity as did the applicable Screen Rate prior to its
discontinuance or unavailability.

SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans denominated in US Dollars or
Alternative Currencies to any Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) the sum of
the Aggregate Revolving Credit Exposure and the Aggregate Competitive Loan
Exposure exceeding the Aggregate Commitment, (b) the Aggregate Alternative
Currency Exposure exceeding the Alternative Currency Sublimit or (c) the
Revolving Credit Exposure of any Lender exceeding its Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type and currency
made by the Lenders ratably in accordance with their respective Commitments to
the same Borrower. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. Each Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans,
(iii) each Revolving Borrowing denominated in an Alternative Currency other than
Euros shall be comprised entirely of LIBOR Loans, (iv) each Competitive
Borrowing shall be comprised entirely of LIBOR Competitive Loans, EURIBOR
Competitive Loans or Fixed Rate Competitive Loans, as the applicable Borrower
may request in accordance herewith, and (v) each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that





--------------------------------------------------------------------------------



42


any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that (i) any LIBOR Borrowing or EURIBOR Borrowing that results
from a continuation of an outstanding Borrowing may be in an aggregate amount
that is equal to such outstanding Borrowing and (ii) an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(f). Each Competitive Loan shall be
in an amount as set forth in Section 2.04. Each Swingline Loan shall be in an
amount that is an integral multiple of US$100,000 and not less than US$500,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 (or such greater
number as may be agreed to by the Administrative Agent) LIBOR Revolving
Borrowings and EURIBOR Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert to or continue, any LIBOR
Borrowing or EURIBOR Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower (or the Company on its behalf) shall deliver
to the Administrative Agent a completed written Borrowing Request executed by a
Financial Officer of the applicable Borrower (or of the Company) (a) in the case
of a LIBOR Revolving Borrowing denominated in US Dollars, not later than 11:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a LIBOR Revolving Borrowing denominated in an Alternative
Currency or a EURIBOR Revolving Borrowing, not later than 11:00 a.m., Local
Time, four Business Days before the date of the proposed Borrowing or (c) in the
case of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the day of
the proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);
(ii) the currency and the principal amount of such Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) the Type of such Borrowing;





--------------------------------------------------------------------------------



43


(v) in the case of a LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
(vi) the location and number of the account of the applicable Borrower to which
funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), the identity of the Issuing Bank that made such LC
Disbursement; and
(vii) in the case of a Borrowing by a Foreign Borrowing Subsidiary, the
jurisdiction from which payments of the principal and interest on such Borrowing
will be made.
If no currency is specified with respect to any requested LIBOR Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Revolving Borrowing is specified, then
the requested Borrowing shall be (A) in the case of a Revolving Borrowing
denominated in US Dollars, an ABR Revolving Borrowing, (B) in the case of
Revolving Borrowing denominated in an Alternative Currency (other than Euros), a
LIBOR Revolving Borrowing and (C) in the case of a Revolving Borrowing
denominated in Euros, a EURIBOR Revolving Borrowing. If no Interest Period is
specified with respect to any requested LIBOR Revolving Borrowing or EURIBOR
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the requested Borrowing of the details thereof and
of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrowers
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans denominated in US Dollars
or Alternative Currencies in an aggregate principal amount that will not result
in the sum of the Aggregate Revolving Credit Exposure and the Aggregate
Competitive Loan Exposure exceeding the Aggregate Commitment.
(b) To request Competitive Bids, the applicable Borrower (or the Company on its
behalf) shall deliver to the Administrative Agent a completed written
Competitive Bid Request executed by a Financial Officer of the applicable
Borrower (or of the Company) (i) in the case of a LIBOR Competitive Borrowing or
a EURIBOR Competitive Borrowing, not later than 10:00 a.m., Local Time, (A) four
Business Days before the date of the proposed Borrowing in the case of
Borrowings denominated in US Dollars and (B) five Business Days before the date
of the proposed Borrowing in the case of Borrowings denominated in an
Alternative Currency and (ii) in the case of a Fixed Rate Competitive Borrowing,
not later than 10:00 a.m., Local Time, (A) two Business Days before the date of
the proposed Borrowing in the case of Borrowings denominated in US Dollars and
(B) three Business





--------------------------------------------------------------------------------



44


Days before the date of the proposed Borrowing in the case of Borrowings
denominated in an Alternative Currency. No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request. Each Competitive Bid Request shall
refer to this Agreement and shall specify (1) the Borrower requesting such
Competitive Bids (or on whose behalf the Company is requesting Competitive
Bids), (2) whether the Borrowing then being requested is to be a LIBOR
Competitive Borrowing, a EURIBOR Competitive Borrowing (in the case of
Competitive Borrowing denominated in Euro) or a Fixed Rate Competitive
Borrowing, (3) the currency (which shall be US Dollars or an Alternative
Currency) and the principal amount of such Borrowing (which shall be an integral
multiple of the Borrowing Multiple with a US Dollar Equivalent on the date of
the applicable Competitive Bid Request of at least US$25,000,000), (4) the date
of such Borrowing, which shall be a Business Day, (5) the Interest Period with
respect thereto (which may not end after the Maturity Date), (6) the location
and number of the account of the applicable Borrower to which funds are to be
disbursed and (7) in the case of a Borrowing by a Foreign Borrowing Subsidiary,
the jurisdiction from which payments of the principal and interest on such
Borrowing will be made. Promptly after its receipt of a Competitive Bid Request
in accordance with this Section, the Administrative Agent shall deliver to the
Lenders a Notice of Competitive Bid Request inviting the Lenders to bid, on the
terms and conditions of this Agreement, to make Competitive Loans.
(c) Each Lender may, in its sole discretion, make one or more Competitive Bids
responsive to any Competitive Bid Request. Each Competitive Bid by a Lender must
be in the form of Exhibit D-3 and must be received by the Administrative Agent
by email (i) in the case of a LIBOR Competitive Borrowing or a EURIBOR
Competitive Borrowing, not later than 9:30 a.m., Local Time, (A) three Business
Days before the date of the proposed Borrowing in the case of Borrowings
denominated in US Dollars and (B) four Business Days before the date of the
proposed Borrowing in the case of Borrowings denominated in an Alternative
Currency and (ii) in the case of a Fixed Rate Competitive Borrowing, not later
than 9:30 a.m., Local Time, (A) one Business Day before the date of the proposed
Borrowing in the case of Borrowings denominated in US Dollars and (B) two
Business Days before the date of the proposed Borrowing in the case of
Borrowings denominated in an Alternative Currency. A Lender may submit multiple
bids to the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit D-3 may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable. Each Competitive Bid
shall refer to this Agreement and shall specify (I) the principal amount (which
shall be in a minimum amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and which may equal the entire principal
amount of the Competitive Borrowing requested) of the Competitive Loan or Loans
that the Lender is willing to make, (II) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Competitive Loan or Loans and
(III) the Interest Period applicable to each such Loan and the last day thereof.
Subject to Section 2.14, a Competitive Bid submitted by a Lender shall be
irrevocable.





--------------------------------------------------------------------------------



45


(d) The Administrative Agent shall as promptly as practicable notify the
applicable Borrower (or, if the Competitive Bid Request was submitted by the
Company on behalf of such Borrower, the Company) in writing of the Competitive
Bid Rate and the principal amount specified in each Competitive Bid and the
identity of the Lender that made such Competitive Bid.
(e) The applicable Borrower (or the Company on its behalf) may in its
discretion, subject only to the provisions of this paragraph, accept or reject
any Competitive Bid. The applicable Borrower (or the Company on its behalf)
shall notify the Administrative Agent by telephone, confirmed promptly by email
of a completed Competitive Bid Accept/Reject Letter executed by a Financial
Officer of the applicable Borrower (or of the Company), whether and to what
extent it has decided to accept or reject any or all of the Competitive Bids
notified to it not more than one hour after it shall have been so notified;
provided that (i) the failure by the applicable Borrower (or the Company on its
behalf) to give such notice shall be deemed to be a rejection of any such
Competitive Bid, (ii) no Borrower (or the Company on its behalf) shall accept a
Competitive Bid made at a particular Competitive Bid Rate if it has decided to
reject a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by or on behalf of a Borrower
shall not exceed the principal amount specified in the applicable Competitive
Bid Request, (iv) to the extent necessary to comply with clause (iii) above, the
applicable Borrower (or the Company on its behalf) may accept Competitive Bids
at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid; provided further
that in calculating the pro rata allocation of acceptances of portions of
multiple Competitive Bids at a particular Competitive Bid Rate pursuant to this
clause, the amounts shall be rounded to integral multiples of the Borrowing
Multiple in a manner determined by the applicable Borrower. A notice given by or
on behalf of any Borrower pursuant to this paragraph shall be irrevocable.
(f) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate), and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(g) If the Person serving as the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower (or to the Company, on its behalf) one
quarter of an hour earlier than the latest time at which the other Lenders are
required to submit their Competitive Bids to the Administrative Agent pursuant
to paragraph (b) of this Section.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans denominated in US
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal





--------------------------------------------------------------------------------



46


amount of the outstanding Swingline Loans exceeding US$50,000,000, (ii) the sum
of the Aggregate Revolving Credit Exposure and the Aggregate Competitive Loan
Exposure exceeding the Aggregate Commitment, (iii) the Revolving Credit Exposure
of any Lender exceeding its Commitment or (iv) in the event the Maturity Date
shall have been extended as provided in Section 2.22, the sum of the Swingline
Exposure attributable to the Swingline Loans maturing after any Existing
Maturity Date and the LC Exposure attributable to Letters of Credit expiring
after such Existing Maturity Date exceeding the sum of the Commitments that
shall have been extended to a date after the latest maturity date of such
Swingline Loans and the latest expiration date of such Letters of Credit;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the applicable Borrower (or the Company on its
behalf) shall deliver to the Administrative Agent a completed Borrowing Request
executed by a Financial Officer of the applicable Borrower (or of the Company)
not later than 12:00 noon, New York City time, on the day of the proposed
Swingline Loan. Each such Borrowing Request shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan and the location and number of the account of the
applicable Borrower to which funds are to be disbursed or, in the case of any
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), the identity of the Issuing Bank that has made such
LC Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a wire transfer
to the account specified in such Borrowing Request or to the applicable Issuing
Bank, as the case may be, by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of the Swingline Loans in which the Lenders will be required to participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 5:00 p.m., New York City time, on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that, in making any Swingline Loan, the
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the Borrowers deemed made





--------------------------------------------------------------------------------



47


pursuant to Section 4.02, unless, at least one Business Day prior to the time
such Swingline Loan was made, the Required Lenders shall have notified the
Swingline Lender (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.02(a) or 4.02(b) would
not be satisfied if such Swingline Loan were then made (it being understood and
agreed that, in the event the Swingline Lender shall have received any such
notice, it shall have no obligation to make any Swingline Loan until and unless
it shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). Each Lender
further acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly remit to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the applicable Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other Person on behalf of such
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to a
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve any
Borrower of its obligation to repay such Swingline Loan.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend or extend outstanding Letters of Credit)
denominated in US Dollars or in any Alternative Currency approved for such
purpose by the applicable Issuing Bank, for its own account or, so long as such
Borrower is a joint and several co-applicant with respect thereto, for the
account of any of its subsidiaries, in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. Notwithstanding anything contained in any letter of credit
application furnished to any Issuing Bank in connection with the issuance,
amendment or extension of any Letter of Credit, in the event of any
inconsistency between the terms and conditions of such letter of credit
application and the terms and conditions of this Agreement, the terms and
conditions





--------------------------------------------------------------------------------



48


of this Agreement shall control. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement (including paragraphs (d) and (f) of this
Section), to be a Letter of Credit issued hereunder for the account of the
applicable Borrower. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue, amend or extend any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing, amending or
extending such Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it or (ii) the issuance of such Letter of Credit would violate one or more
policies of general applicability of such Issuing Bank.
(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit or the amendment or extension of an outstanding
Letter of Credit (other than an automatic extension permitted pursuant to
paragraph (c) of this Section), the applicable Borrower shall deliver to the
applicable Issuing Bank and the Administrative Agent, reasonably in advance of
the requested date of issuance, amendment or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the requested date of issuance, amendment or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency of such Letter of Credit (which
shall comply with paragraph (a) of this Section), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend or extend such Letter of Credit.
If requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended or
extended only if (and upon each issuance, amendment or extension of any Letter
of Credit the applicable Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension, (i) the LC
Exposure will not exceed US$35,000,000, (ii) the sum of the Aggregate Revolving
Credit Exposure and the Aggregate Competitive Loan Exposure will not exceed the
Aggregate Commitment, (iii) the Aggregate Alternative Currency Exposure will not
exceed the Alternative Currency Sublimit, (iv) the Revolving Credit Exposure of
each Lender will not exceed its Commitment, (v) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank or (vi) in the event the Maturity Date
shall have been extended as provided in Section 2.22, the sum of the Swingline
Exposure attributable to the Swingline Loans maturing after any Existing
Maturity Date and the LC Exposure attributable to Letters of Credit expiring
after such Existing Maturity Date will not exceed the sum of the Commitments
that shall have been





--------------------------------------------------------------------------------



49


extended to a date after the latest maturity date of such Swingline Loans and
the latest expiration date of such Letters of Credit.
(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any extension
thereof, one year after such extension) and (ii) the date that is five Business
Days prior to the Maturity Date; provided that any Letter of Credit may contain
customary automatic extension provisions agreed upon by the applicable Borrower
and the applicable Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of up to 12 months
(but not to a date later than the date set forth in clause (ii) above), subject
to a right on the part of such Issuing Bank to prevent any such extension from
occurring by giving notice to the beneficiary in advance of any such extension.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank under
such Letter of Credit and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason,
including after the Maturity Date, each such payment to be made in the currency
of such LC Disbursement. Each Lender acknowledges and agrees that (i) its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default, any reduction or
termination of the Commitments, or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of the ISP or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments and (ii)
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending or extending any Letter of Credit, the applicable Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrowers deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended or extended (or, in the case of an automatic extension
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances





--------------------------------------------------------------------------------



50


described in such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of Credit were
then issued, amended or extended (it being understood and agreed that, in the
event any Issuing Bank shall have received any such notice, no Issuing Bank
shall have any obligation to issue, amend or extend any Letter of Credit until
and unless it shall be satisfied that the events and circumstances described in
such notice shall have been cured or otherwise shall have ceased to exist).
(e) Disbursements. Each Issuing Bank shall, within the time allowed by
applicable law or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it and shall promptly after such
examination notify the Administrative Agent and the applicable Borrower by
telephone, fax or email (and, in the case of telephonic notice, confirmed by fax
or email) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.
(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
Local Time, on (i) the Business Day that such Borrower receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., Local Time, on
the day of receipt or (ii) the Business Day immediately following the day that
such Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that, in the case of an LC Disbursement in
US Dollars, if the amount of such LC Disbursement is US$1,000,000 or more, the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan and, to the extent
so financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If such
Borrower fails to reimburse any LC Disbursement by the time specified above, the
Administrative Agent shall notify each Lender of such failure, the amount and
currency of the payment then due from such Borrower in respect of the applicable
LC Disbursement and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the amount then due from such Borrower in the
currency of such LC Disbursement, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing





--------------------------------------------------------------------------------



51


Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for an LC Disbursement (other than
the funding of an ABR Revolving Borrowing or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve any Borrower of its
obligation to reimburse such LC Disbursement.
(g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
thereof or hereof, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of the ISP or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Commitments or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any other act,
failure to act or other event or circumstance; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or wilful misconduct on the part of an Issuing
Bank (with such absence to be presumed unless otherwise determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.





--------------------------------------------------------------------------------



52


(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement in
full, at (i) in the case of any LC Disbursement denominated in US Dollars, the
rate per annum then applicable to ABR Revolving Loans and (ii) in the case of an
LC Disbursement denominated in any Alternative Currency, a rate per annum equal
to the applicable Alternative Currency Overnight Rate plus the Applicable Rate
used to determine interest applicable to LIBOR Revolving Loans or EURIBOR
Revolving Loans; provided that if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, Section 2.13(e)
shall apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable LC Disbursement in full.
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Banks and the Lenders, an amount in cash and in the
currency of each applicable Letter of Credit equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. The Borrowers also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed, together with related
fees, costs and customary processing charges, and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to, in the case of any such application at a time
when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank),





--------------------------------------------------------------------------------



53


be applied to satisfy other obligations of the Borrowers under this Agreement.
If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Defaults have been cured or waived. If the Borrowers are
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers to the extent that the applicable excess referred to
in such Section shall have been eliminated and no Default shall have occurred
and be continuing. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.20, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Default shall have occurred and be continuing.
(j) Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Company, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
and in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an issuer of Letters of Credit hereunder.
(k) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit or be required to amend or extend any existing
Letter of Credit.
(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent





--------------------------------------------------------------------------------



54


(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions and amendments, all
expirations and cancellations and all disbursements and reimbursements and
(ii) such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.
(m) LC Exposure Determination. For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination and (ii) if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or Rule
3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or
if compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the applicable Borrower
and each Lender hereunder shall remain in full force and effect until the
Issuing Banks and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.
(n) Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary (other than a Borrowing Subsidiary), or
states that a Subsidiary (other than a Borrowing Subsidiary) is the “account
party”, “applicant”, “customer”, “instructing party”, or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Company (i)
shall reimburse, indemnify and compensate the applicable Issuing Bank hereunder
for such Letter of Credit (including to reimburse any and all drawings
thereunder, the payment of interest thereon and the payment of fees due under
Section 2.12(b)) as if such Letter of Credit had been issued solely for the
account of the Company and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for its
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:30 p.m., Local Time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the





--------------------------------------------------------------------------------



55


Lenders; provided that Swingline Loans shall be made as provided in Section
2.05. The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to the
account designated in the applicable Borrowing Request or Competitive Bid
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank specified in the applicable
Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, (A) if denominated in US Dollars, the greater of
(x) the NYFRB Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) if
denominated in any other currency, the greater of (x) the interest rate
reasonably determined by the Administrative Agent to reflect its cost of funds
for the amount advanced by such Administrative Agent on behalf of such Lender
(which determination shall be conclusive absent manifest error, it being
understood that the Administrative Agent may, in its sole discretion, for such
purpose deem its cost of funds to be equal to the Alternative Currency Overnight
Rate) and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan pursuant to Section
2.13. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any such payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing,
shall have an initial Interest Period as specified in the applicable Borrowing
Request or as otherwise provided in Section 2.03. Thereafter, the applicable
Borrower may elect to convert such Revolving Borrowing (if denominated in US
Dollars) to a Revolving Borrowing of a different Type or to continue such
Revolving Borrowing and, in the case of a LIBOR Revolving Borrowing or a EURIBOR
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect





--------------------------------------------------------------------------------



56


to different portions of an affected Revolving Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Revolving Borrowing and the Loans resulting from an election
made with respect to any such portion shall be considered a separate Revolving
Borrowing. This Section shall not apply to Swingline Borrowings or Competitive
Borrowings, which may not be converted or continued. Notwithstanding any other
provision of this Section, no Borrower shall be permitted to change the currency
of any Revolving Borrowing or elect an Interest Period for a LIBOR Revolving
Borrowing or a EURIBOR Revolving Borrowing that does not comply with
Section 2.02(d).
(b) To make an election pursuant to this Section, the applicable Borrower (or
the Company on its behalf) shall notify the Administrative Agent of such
election by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type and in
the currency resulting from such election to be made on the effective date of
such election. Each such election shall be made by delivery to the
Administrative Agent of a completed Interest Election Request executed by a
Financial Officer of the applicable Borrower (or of the Company). Each Interest
Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i) the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) the Type of the resulting Revolving Borrowing; and
(iv) if the resulting Revolving Borrowing is to be a LIBOR Revolving Borrowing
or a EURIBOR Revolving Borrowing, the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Revolving
Borrowing.
(d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing





--------------------------------------------------------------------------------



57


prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, (i)
in the case of a LIBOR Revolving Borrowing denominated in US Dollars, such
Borrowing shall be converted to an ABR Revolving Borrowing and (ii) in the case
of any other LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, such
Borrowing shall be continued as a Revolving Borrowing of the applicable Type for
an Interest Period of one month.
(e) Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, has
notified the Company of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Revolving Borrowing denominated in
US Dollars may be converted to or continued as a LIBOR Revolving Borrowing,
(ii) unless repaid, each LIBOR Revolving Borrowing denominated in US Dollars
shall be converted to an ABR Revolving Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each LIBOR Revolving
Borrowing denominated in an Alternative Currency and each EURIBOR Revolving
Borrowing shall be continued as a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing, as applicable, with an Interest Period of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments.
(a) Unless previously terminated, the Commitments shall automatically terminate
on the Maturity Date.
(b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans or Swingline Loans in accordance with Section 2.11, (A) the
Revolving Credit Exposure of any Lender would exceed its Commitment or (B) the
sum of the Aggregate Revolving Credit Exposure and the Aggregate Competitive
Loan Exposure would exceed the Aggregate Commitment.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or





--------------------------------------------------------------------------------



58


reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
(d) The Company may at any time and from time to time, by written agreement
executed by the Company and one or more financial institutions that is an
Eligible Assignee (any such financial institution being referred to as an
“Increasing Lender”) and delivered to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), cause Commitments of the
Increasing Lenders to be increased (or cause the Increasing Lenders to extend
new Commitments) in an amount for each Increasing Lender (which shall not be
less than US$5,000,000) set forth in such agreement; provided that (i) no Lender
shall have any obligation to increase its Commitment pursuant to this paragraph,
(ii) all new Commitments and increases in existing Commitments becoming
effective under this paragraph during the term of this Agreement shall not
exceed US$150,000,000 in the aggregate, (iii) each Increasing Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent, the Swingline Lender and each Issuing Bank (in each case,
which approval shall not be unreasonably withheld, delayed or conditioned) and
(iv) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Company (an “Accession Agreement”). Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party (and the effectiveness of the new Commitment of such Lender in accordance
with this paragraph), such Increasing Lender shall thereafter be deemed to be a
party to this Agreement and shall be entitled to all rights, benefits and
privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder. New Commitments and increases in Commitments shall become
effective on the date specified in the applicable agreement delivered pursuant
to this paragraph (which date shall be at least five Business Days after the
date of delivery of such notice); provided that no increase in the Commitments
(or in the Commitment of any Lender) pursuant to this paragraph shall become
effective unless (A) the Administrative Agent shall have received documents
consistent with those delivered under Sections 4.01(b) and 4.01(c), giving
effect to such increase, (B) on the effective date of such increase, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (x) in the case of the representations and
warranties qualified as to materiality, in all respects and (y) otherwise, in
all material respects, in each case on and as of the date of such effectiveness,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (C) on the effective date of
such increase, no Default shall have occurred and be continuing prior to or
after giving effect thereto and (D) the Administrative Agent shall have received
a certificate dated such date and executed by a Financial Officer of the Company
to the effect that the conditions set forth in clauses (B) and (C) above shall
have been satisfied. The Administrative Agent shall notify the Company and the
Lenders of the effective date of the increase in the Commitments pursuant to
this paragraph (the “Increase Effective Date”), and such notice shall be
conclusive and binding. On the Increase Effective Date of any increase in the
Commitments pursuant to this paragraph (a “Commitment Increase”), (i) the
aggregate principal amount of the Revolving Loans outstanding (the





--------------------------------------------------------------------------------



59


“Initial Borrowings”) immediately prior to the Commitment Increase on the
Increase Effective Date shall be deemed to be repaid, (ii) each Increasing
Lender that shall have had a Commitment prior to the Commitment Increase shall
pay to the Administrative Agent in same day funds and in the applicable currency
an amount equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of each Initial Borrowing, (iii) each Increasing
Lender that shall not have had a Commitment prior to the Commitment Increase
shall pay to Administrative Agent in same day funds and in the applicable
currency an amount equal to the product of (1) such Increasing Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing, (iv) after
the Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference between (A) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of each Initial Borrowing, and
(B) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing, (v) after the effectiveness of the Commitment Increase,
the Borrowers shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts and currencies equal to the amounts of the Initial
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (vi) each Lender shall be deemed to hold its Applicable Percentage
of each Subsequent Borrowing (calculated after giving effect to the Commitment
Increase) and (vii) the Borrowers shall pay each Lender any and all accrued but
unpaid interest on its Loans comprising the Initial Borrowings. The deemed
payments of the Initial Borrowings made pursuant to clause (i) above shall be
subject to compensation by the Borrowers pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made by
such Lender to such Borrower on the Maturity Date and the then unpaid principal
amount of each Competitive Loan made by such Lender to such Borrower on the last
day of the Interest Period applicable to such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to such
Borrower on the earlier of the Maturity Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing denominated in US Dollars is made, the
Borrowers shall repay all Swingline Loans then outstanding.
(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder;





--------------------------------------------------------------------------------



60


provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrowers to pay any amounts due hereunder in accordance with the terms
of this Agreement.
(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section; provided that the Borrowers shall not have
the right to prepay any Competitive Loan without the prior consent of the Lender
thereof.
(b) If, on any date, (i) the Aggregate Alternative Currency Exposure shall
exceed the Alternative Currency Sublimit or (ii) the sum of the Aggregate
Revolving Credit Exposure and the Aggregate Competitive Loan Exposure shall
exceed the Aggregate Commitment, then (A) on the last day of any Interest Period
for any LIBOR Revolving Borrowing (in the case of clause (i) above, only if such
LIBOR Revolving Borrowing is denominated in an Alternative Currency) or EURIBOR
Revolving Borrowing, and (B) in the case of clause (ii) above, on any other day
on which any ABR Revolving Borrowing or Swingline Loan is outstanding, the
applicable Borrowers shall prepay Loans in an aggregate amount equal to the
lesser of (1) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (2) the amount of the
applicable Revolving Borrowings or Swingline Loans referred to in clause (A) or
(B). If, on any date, (i) the Aggregate Alternative Currency Exposure shall
exceed 105% of the Alternative Currency Sublimit or (ii) the sum of the
Aggregate Revolving Credit Exposure and the Aggregate Competitive Loan Exposure
shall exceed 105% of the Aggregate Commitment, then the applicable Borrowers
shall, not later than the next Business Day, prepay one or more Revolving
Borrowings (and, if no Revolving Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.06(i)) in an aggregate amount equal to the lesser of (1) the amount necessary
to eliminate such excess and (2) the Aggregate Revolving Credit Exposure.
(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by email) of any optional prepayment and any mandatory prepayment
hereunder (i) in the case of a LIBOR Borrowing denominated in US Dollars, not
later than 12:00 noon, Local





--------------------------------------------------------------------------------



61


Time, three Business Days before the date of such prepayment (or, in the case of
a prepayment under paragraph (b) of this Section, as soon thereafter as
practicable), (ii) in the case of a LIBOR Borrowing denominated in an
Alternative Currency or a EURIBOR Borrowing, not later than 12:00 noon, Local
Time, four Business Days before the date of such prepayment (or, in the case of
a prepayment under paragraph (b) of this Section, as soon thereafter as
practicable) and (iii) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, on the date of such prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily amount of the unused Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the first Business Day following the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. For purposes of calculating the commitment fees only, the Commitment of
any Lender shall be deemed to be used to the extent of Revolving Loans of such
Lender and the LC Exposure of such Lender (and the Swingline Exposure and
Competitive Loans of such Lender shall be disregarded for such purpose). All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b) The Company agrees to pay (i) to the Administrative Agent, in US Dollars,
for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to LIBOR Revolving Loans and
EURIBOR Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, in US Dollars, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and such Issuing Bank on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from





--------------------------------------------------------------------------------



62


and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the first Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b) The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a LIBOR Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.
(c) The Loans comprising each EURIBOR Borrowing shall bear interest (i) in the
case of a EURIBOR Revolving Loan, at the EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate, or (ii) in the case of a
EURIBOR Competitive Loan, at the EURIBO Rate for the Interest Period in effect
for such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.
(d) Each Fixed Rate Competitive Loan shall bear interest at the Fixed Rate
applicable to such Loan.
(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue





--------------------------------------------------------------------------------



63


principal of or interest on any Loan or LC Disbursement, 2% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or Section 2.06(h), as applicable, or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.
(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion or continuation of any LIBOR
Revolving Loan or EURIBOR Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion or continuation. All interest shall be payable
in the currency in which the applicable Loan is denominated.
(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall each be computed on the basis of a
year of 365 days (or, in the case of ABR Borrowings, 366 days in a leap year),
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
LIBO Rate, LIBO Rate, EURIBO Rate, Alternate Base Rate or Alternative Currency
Overnight Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as the
case may be (including because the applicable Screen Rate is not available or
published on a current basis), for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or
(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Loan, the Lender that is required to make such Loan) that
the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as the case may be,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice (which may be telephonic or electronic) thereof to the applicable
Borrower and the Lenders as promptly as practicable and, until the
Administrative Agent notifies the applicable Borrower and the Lenders that the
circumstances giving rise to such notice





--------------------------------------------------------------------------------



64


no longer exist, (A) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing, as the case
may be, shall be ineffective, (B) any affected LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing that is requested to be continued shall (1) if
denominated in US Dollars, be continued as an ABR Revolving Borrowing, or
(2) otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (C) any Borrowing Request for an affected LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and any request for a LIBOR
Competitive Borrowing or a EURIBOR Competitive Borrowing, shall (1) in the case
of a Revolving Borrowing denominated in US Dollars, be deemed a request for an
ABR Borrowing, or (2) in all other cases, be ineffective (and no Lender shall be
obligated to make a Loan on account thereof).
(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate or the EURIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m., New York City time, on the fifth Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Company, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate or EURIBO Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.
(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Company will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
by written agreement of the Administrative Agent and the Company without any
further action or consent of any other party to this Agreement.
(iii) The Administrative Agent will promptly notify the Company and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period.





--------------------------------------------------------------------------------



65


(iv) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, as
applicable, shall be ineffective, and, on the last day of the then current
Interest Period applicable thereto, such Borrowing shall (1) if denominated in
US Dollars, be continued as an ABR Revolving Borrowing or (2) otherwise, be
repaid, (B) (1) if any Borrowing Request requests a LIBOR Revolving Borrowing
denominated in US Dollars, such Borrowing shall be made as an ABR Borrowing and
(2) otherwise, such Borrowing Request shall be ineffective and (C) any request
by or on behalf of any Borrower for a Competitive Borrowing shall be
ineffective.
(v) Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14(b).

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii) impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participations
therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan), to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Recipient hereunder
(whether of principal, interest or any other amount), then, from time to time
upon request of such Lender, Issuing Bank or other Recipient, the Company will
pay to such





--------------------------------------------------------------------------------



66


Lender, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuing Bank or other
Recipient, as the case may be, for such additional costs or expenses incurred or
reduction suffered.
(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then, from time to time
upon request of such Lender or Issuing Bank, the Company will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c) If the cost to any Lender of making, converting, continuing or maintaining
any Loan to (or of maintaining its obligation to make any such Loan) or the cost
to any Lender or any Issuing Bank of participating in, issuing or maintaining
any Letter of Credit issued for the account of any Borrowing Subsidiary (or of
maintaining its obligation to participate in or issue any such Letter of Credit)
is increased (or the amount of any sum received or receivable by any Lender or
any Issuing Bank (or its applicable lending office) is reduced) by reason of the
fact that such Borrowing Subsidiary is incorporated in, has its principal place
of business in, or borrows from, a jurisdiction outside the United States of
America, such Borrowing Subsidiary shall indemnify such Lender or such Issuing
Bank from time to time for such increased cost incurred or reduction suffered.
(d) Without duplication of any reserve requirement reflected in the Adjusted
LIBO Rate, the Company shall pay to each Lender (i) as long as such Lender shall
be required by a central banking or financial regulatory authority with
regulatory authority over such Lender to maintain reserves with respect to
liabilities or assets consisting of or including funds or deposits obtained in
the London or the European interbank market, additional interest on the unpaid
principal amount of each LIBOR Loan or EURIBOR Loan equal to the actual costs of
such reserves allocable to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans or EURIBOR Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in





--------------------------------------------------------------------------------



67


good faith, which determination shall be conclusive absent manifest error),
which in each case shall be due and payable on each date on which interest is
payable on such Loan; provided that the Company shall have received the
certificate referred to in paragraph (e) of this Section with respect to such
additional interest or costs from such Lender at least 10 days prior to such
date (and, in the event such certificate shall have been delivered after such
time, then such additional interest or costs shall be due and payable as set
forth in paragraph (e) of this Section).
(e) A certificate of a Recipient setting forth the amount or amounts necessary
to compensate such Recipient or its holding company, as the case may be, as
specified in paragraph (a), (b), (c) or (d) of this Section delivered to the
Company shall be conclusive absent manifest error. The Company shall pay to such
Recipient the amount shown as due on any such certificate within 10 days after
receipt thereof.
(f) Failure or delay on the part of any Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such compensation; provided that the Company shall not be required to
compensate any Recipient pursuant to this Section for any increased or other
costs or expenses incurred or reductions suffered more than 270 days prior to
the date that such Recipient notifies the Company of the Change in Law or other
circumstance giving rise to such increased or other costs or expenses or
reductions and of such Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law or other circumstance giving rise to
such increased or other costs or expenses or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(g) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased or other cost or reduction pursuant to this
Section if it shall not at the time be the general policy or practice of such
Lender to demand such compensation in similar circumstances under comparable
provisions of other credit agreements.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Competitive Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any LIBOR Loan or EURIBOR
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Revolving Loan on the
date or in the amount specified in any notice delivered pursuant hereto (whether
or not such notice may be revoked in accordance with the terms hereof), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any LIBOR Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Company shall compensate each Lender for the loss, cost and expense (but not for
any anticipated profits) attributable to such event, including, to the extent
that any of the foregoing Loans are denominated in any Alternative Currency, the
actual costs and expenses of such Lender





--------------------------------------------------------------------------------



68


attributable to the premature unwinding of any hedging agreement entered into by
such Lender in respect to the foreign currency exposure attributable to such
Loan. In the case of a LIBOR Loan or EURIBOR Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate, LIBO Rate or EURIBO Rate that would have been applicable to such Loan
(and, for avoidance of doubt, without giving effect to any Applicable Rate or
Margin that would otherwise have been applicable thereto), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London or European
interbank market. The Company shall also compensate each Lender for the loss,
cost and expense attributable to any failure by any Borrower to deliver a timely
Interest Election Request with respect to a LIBOR Revolving Loan or a EURIBOR
Revolving Loan. A certificate of any Lender delivered to the Company setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting





--------------------------------------------------------------------------------



69


such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by any Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph.
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding; provided that, other
than in the case of U.S. Federal withholding Taxes, such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation (together, if
requested by such Lender, with a certified English translation thereof) and such
Lender is reasonably satisfied that it is legally entitled to provide such
documentation to the Company. In addition, any Lender, if reasonably requested
by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative





--------------------------------------------------------------------------------



70


Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person:
(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section





--------------------------------------------------------------------------------



71


881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.





--------------------------------------------------------------------------------



72


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.
(i) Survival. Each party’s obligation under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of the Loans and other obligations
hereunder.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Documents prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., Local Time, on the date when due), in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to such account as the
Administrative Agent shall from time to time specify in one or more notices
delivered to the Company,





--------------------------------------------------------------------------------



73


except that payments required to be made directly to any Issuing Bank or the
Swingline Lender shall be so made, payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall notify
the Administrative Agent of such fact and shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Revolving Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under





--------------------------------------------------------------------------------



74


applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Banks hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the applicable Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (A) if denominated in US Dollars, the greater of (x) the NYFRB Rate
and (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) if denominated in any other
currency, the greater of (x) the interest rate reasonably determined by the
Administrative Agent to reflect its cost of funds for the amount advanced by
such Administrative Agent on behalf of such Lender or Issuing Bank (which
determination shall be conclusive absent manifest error, it being understood
that the Administrative Agent may, in its sole discretion, for such purpose deem
its cost of funds to be equal to the Alternative Currency Overnight Rate) and
(y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.05(c), 2.06(d),
2.06(f), 2.07(b), 2.18(d) and 9.03(c), in each case in such order as shall be
determined by the Administrative Agent in its discretion.
(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Leverage Ratio),
then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrowers shall pay to the
Administrative Agent, for





--------------------------------------------------------------------------------



75


distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such misstatement.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise disadvantageous to such Lender. The Company hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment and delegation.
(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
any outstanding Competitive Loans held by it and its existing rights to payment
pursuant to Section 2.15 or 2.17) and obligations under this Agreement and the
other Loan Documents to an Eligible Assignee that shall assume such obligations
(which may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent (and, in circumstances where its consent
would be required under Section 9.04, each Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, delayed or
conditioned, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans (other than Competitive Loans) and, if
applicable, participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such principal and accrued interest and fees)
or the Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent, the assignee shall have given such consent and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A





--------------------------------------------------------------------------------



76


Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Company to require such assignment and
delegation have ceased to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a);
(b) the Commitment, the Revolving Credit Exposure and the aggregate principal
amount of outstanding Competitive Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.05(c) and, in the case of any Defaulting Lender that is the Swingline
Lender, other than the portion of the Swingline Exposure referred to in clause
(b) of the definition of such term) and LC Exposure of such Defaulting Lender
(other than any portion thereof attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.06(d) and 2.06(f)) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that, with respect to each Non-Defaulting
Lender, the sum of such Non-Defaulting Lender’s Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure (in each case,
excluding the portion thereof referred to above) to be reallocated to such
Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Commitment;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s





--------------------------------------------------------------------------------



77


Swingline Exposure (other than any portion thereof referred to in the
parenthetical in such clause (i)) that has not been reallocated as set forth in
such clause and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s LC Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated as set forth in such clause in accordance with the
procedures set forth in Section 2.06(i) for so long as such LC Exposure is
outstanding;
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation;
(v) if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all participation fees payable under Section 2.12(b) with respect to
such portion of its LC Exposure, shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or extend any Letter of Credit, unless, in each case, it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with clause (c) above, and participating interests in
any such funded Swingline Loan or in any such issued, amended or extended Letter
of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with clause (c)(i) above (and such Defaulting Lender shall not
participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and such
Issuing Bank shall not be required to issue, amend or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case





--------------------------------------------------------------------------------



78


may be, shall have entered into arrangements with the Borrowers or the
applicable Lender satisfactory to the Swingline Lender or such Issuing Bank, as
the case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans and such of the funded
participations in Swingline Loans and LC Disbursements of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans and participations in accordance with its Applicable
Percentage, and such Lender shall thereupon cease to be a Defaulting Lender (but
shall not be entitled to receive any fees accrued during the period when it was
a Defaulting Lender, and all amendments, waivers or modifications effected
without its consent in accordance with the provisions of Section 9.02 and this
Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.20 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Company or any other Borrower may at any time have
against, or with respect to, such Defaulting Lender.

SECTION 2.21. Borrowing Subsidiaries. (a) The Company may at any time and from
time to time request the designation of any wholly-owned Subsidiary as a
Borrowing Subsidiary by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall make a copy thereof available to each Lender and Issuing Bank.
Unless any Lender or Issuing Bank shall inform the Administrative Agent within
10 Business Days (or, in the case of any such Subsidiary that is a Foreign
Subsidiary, 15 Business Days) following the receipt of such Borrowing Subsidiary
Agreement by such Lender or Issuing Bank that it is unlawful for such Lender or
Issuing Bank to extend credit to such Subsidiary or that such Lender is
restricted by internal policies of general applicability from extending credit
to Persons organized or located in the jurisdiction in which such Subsidiary is
organized or located, such Subsidiary shall for all purposes of this Agreement
be a Borrowing Subsidiary and a party to this Agreement; provided that no
Subsidiary shall become a Borrowing Subsidiary until each Lender and Issuing
Bank shall have received all documentation and other information with respect to
such Borrowing Subsidiary required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, and if the Borrowing Subsidiary is a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification from such Borrowing Subsidiary, that shall have been
requested by such Lender





--------------------------------------------------------------------------------



79


or Issuing Bank within the applicable period set forth above following its
receipt of such Borrowing Subsidiary Agreement.
(b) Upon the execution by the Company and delivery to the Administrative Agent
of a Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary,
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary, or any Letter of Credit issued for the account of such
Borrowing Subsidiary, shall be outstanding hereunder or any fees or other
amounts remain unpaid with respect thereto. As soon as practicable upon receipt
of a Borrowing Subsidiary Termination, the Administrative Agent shall make a
copy thereof available to each Lender.
(c) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment or other modification to this Agreement
or any other Loan Document may be effected as set forth in Section 9.02, that no
consent of such Borrowing Subsidiary shall be required to effect any such
amendment or other modification and that such Borrowing Subsidiary shall be
bound by this Agreement or any other Loan Document (if it is theretofore a party
thereto) as so amended or modified.

SECTION 2.22. Extension of Maturity Date. (a) The Company may, up to two times
after the Effective Date, by written notice (an “Extension Notice”) delivered to
the Administrative Agent, request an extension (each, an “Extension”) of the
Maturity Date to a date no later than the first anniversary of the then existing
Maturity Date (such existing Maturity Date, the “Existing Maturity Date”),
provided that not more than a single Extension may be effected in any period of
12 consecutive months and, after giving effect thereto, the Maturity Date may
not be more than five years after the applicable Extension Closing Date.
(b) The Administrative Agent shall promptly furnish a copy of each Extension
Notice to each Lender, and shall request that each Lender advise the
Administrative Agent whether or not such Lender agrees to the requested
Extension within 20 days of delivery to such Lender of such Extension Notice;
provided that any Lender that does not advise the Administrative Agent by the
20th day after the date of such Extension Notice shall be deemed to be have
declined the requested Extension (each Lender agreeing to the requested
Extension being called an “Extending Lender”, and each Lender declining or
deemed to have declined to agree to the requested Extension being called a
“Non-Extending Lender”). The decision to agree or withhold agreement to any
Extension hereunder shall be at the sole discretion of each Lender. If Lenders
constituting not less than the Required Lenders shall have agreed to extend the
Maturity Date before the





--------------------------------------------------------------------------------



80


anniversary of the Effective Date immediately following the delivery of the
applicable Extension Notice, then, effective as of the Extension Closing Date
with respect thereto, the Maturity Date applicable to the Extending Lenders
shall be the first anniversary of the Existing Maturity Date; provided that no
extension of the Maturity Date pursuant to this Section 2.22 shall become
effective unless (the first date on which such consent of the Required Lenders
is obtained and the conditions specified in this proviso are satisfied with
respect to the applicable Extension being called the “Extension Closing Date”)
(A) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (x) in the case of the representations and
warranties qualified as to materiality, in all respects and (y) otherwise, in
all material respects, in each case on and as of the Extension Closing Date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (B) on the Extension Closing
Date, no Default shall have occurred and be continuing prior to or after giving
effect thereto and (C) the Administrative Agent shall have received a
certificate dated as of the Extension Closing Date and executed by a Financial
Officer of the Company to the effect that the conditions set forth in clauses
(A) and (B) above have been satisfied. The Commitment of each Non-Extending
Lender shall terminate on the Existing Maturity Date, and the principal amount
of any outstanding Loans made by such Non-Extending Lender, together with any
accrued interest thereon, and any accrued fees and other amounts payable to or
for the account of such Non-Extending Lender hereunder shall be due and payable
on the Existing Maturity Date. Notwithstanding the foregoing provisions of this
paragraph, the terms “Availability Period” and “Maturity Date” (without taking
into consideration any extension pursuant to this Section 2.22), as such terms
are used in reference to any Issuing Bank or any Letters of Credit issued by
such Issuing Bank or in reference to any Swingline Lender or any Swingline
Loans, may not be extended with respect to any Issuing Bank or any Swingline
Lender without the prior written consent of such Issuing Bank or such Swingline
Lender (it being understood and agreed that in the event any Issuing Bank or any
Swingline Lender shall not have consented to any Extension, (1) such Issuing
Bank shall continue to have all the rights and obligations of an Issuing Bank
hereunder and such Swingline Lender shall continue to have all the rights and
obligations of a Swingline Lender hereunder through the applicable Existing
Maturity Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to issue, amend or extend
any Letter of Credit or to make any Swingline Loan, as applicable (but shall, in
each case, continue to be entitled to the benefits of Sections 2.05, 2.06, 2.15,
2.17 and 9.03 as to Letters of Credit issued or Swingline Loans made prior to
such time), and (2) the Borrowers shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank to be zero no later than the day
on which such LC Exposure would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to the effectiveness
of the extension of the applicable Existing Maturity Date pursuant to this
Section (and in any event, no later than such Existing Maturity Date) and shall
repay the principal amount of all outstanding Swingline Loans, together with any
accrued interest thereon, on the Existing Maturity Date).





--------------------------------------------------------------------------------




81


ARTICLE III

Representations and Warranties
Each of the Borrowers represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Material Subsidiary
is duly organized, validly existing and (to the extent the concept is applicable
in such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equity holder
action of each Loan Party. This Agreement has been duly executed and delivered
by each of the Company and the other Borrowers and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Company, the other Borrowers or such Loan Party, as the case
may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority required to be made or obtained by
the Company or any other Loan Party, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law,
including any order of any Governmental Authority, (c) will not violate the
charter, by-laws or other organizational documents of the Company or any
Subsidiary, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture or other material agreement or
instrument binding upon the Company or any Subsidiary or any of their assets, or
give rise to a right thereunder to require any payment, repurchase or redemption
to be made by the Company or any Subsidiary, or give rise to a right of, or
result in, any termination, cancellation, acceleration or right of renegotiation
of any obligation thereunder, and (e) will not result in the creation or
imposition of any Lien (other than Liens permitted by Section 6.02) on any asset
of the Company or any Subsidiary, except in the case of each of clauses (b) and
(d), as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.





--------------------------------------------------------------------------------




82


SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) The Company has heretofore furnished to the Lenders (i) its consolidated
balance sheet and consolidated statements of comprehensive income, stockholders’
equity (or deficit) and cash flows as of and for the fiscal year ended
December 31, 2018, audited by and accompanied by the opinion of KPMG LLP,
independent registered public accounting firm, and (ii) its unaudited condensed
consolidated balance sheets and condensed consolidated statements of
comprehensive income, stockholders’ equity (or deficit) and cash flows as of and
for the fiscal quarters and the portions of the fiscal year ended March 31,
2019, June 30, 2019 and September 30, 2019. Such financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such date
and for such period in accordance with GAAP, subject to, in the case of the
financial statements referred to in clause (ii) above, normal year-end audit
adjustments and the absence of certain footnotes.
(b) Since December 31, 2018, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, operations or financial condition of the Company
and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property, except where the failure to
have such title or interest would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(b) To the knowledge of the Company, the Company and each Subsidiary owns, or
possesses the right to use, all IP Assets or licenses of IP Assets that are
necessary for the conduct of its business as currently conducted, except as,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of the Company, no IP Assets or
licenses of IP Assets used by the Company or any Subsidiary in the operation of
its business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company or any Subsidiary,
threatened against or affecting the Company or any Subsidiary that (i) would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) involve any of the Loan Documents or the
Transactions.
(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Company or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any





--------------------------------------------------------------------------------



83


claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; No Default. The Company and
each Subsidiary is in compliance with all laws, including all orders of
Governmental Authorities, applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. None of the Loan Parties are required
to be registered as an investment company under the U.S. Investment Company Act
of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that would, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The excess of the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) over the fair value of the
assets of such Plan, as of the date of the most recent financial statements
reflecting such amounts, did not, and would not reasonably be expected to,
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
over the fair value of the assets of all such underfunded Plans, as of the date
or dates of the most recent financial statements reflecting such amounts, did
not, and would not reasonably be expected to, result in a Material Adverse
Effect.

SECTION 3.11. Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any Subsidiary is subject, and all other matters known to the Borrowers,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect; provided that such agreements, instruments and
corporate or other restrictions and other matters shall be deemed to have been
disclosed if and when such documents or information, as applicable, have been
made available in the annual, quarterly or current reports of the Company filed
with the SEC and publicly available on the website of the SEC at
http://www.sec.gov. None of the reports, financial statements, certificates or
other written information or information formally presented in bank or due
diligence meetings or conference calls, in each case, furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent,





--------------------------------------------------------------------------------



84


any Arranger or any Lender in connection with the negotiation of this Agreement
or any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts or projected financial information, each of the Borrowers represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if furnished prior to the Effective Date, as of the Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of Regulation U or X of the Board of
Governors. Not more than 25% of the value of the assets subject to any
restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement between the Company or
any Subsidiary and any Lender or Affiliate of a Lender will at any time be
represented by margin stock.

SECTION 3.13. Borrowing Subsidiaries. (a) Each Foreign Borrowing Subsidiary is
subject to civil and commercial laws with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party, and the
execution, delivery and performance by such Foreign Borrowing Subsidiary of this
Agreement and any other Loan Documents to which it is a party constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither any Foreign Borrowing Subsidiary nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Borrowing Subsidiary is organized and existing in respect of its
obligations under this Agreement and any other Loan Documents to which it is a
party.
(b) This Agreement and each other Loan Document to which any Foreign Borrowing
Subsidiary is a party are in proper legal form under the laws of the
jurisdiction in which such Foreign Borrowing Subsidiary is organized and
existing for the enforcement thereof against such Foreign Borrowing Subsidiary
under the laws of such jurisdiction and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement and such
other Loan Documents. It is not necessary, in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or any other Loan Document to which any Foreign Borrowing Subsidiary
is a party, that this Agreement or any other such Loan Document be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Borrowing Subsidiary is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of this Agreement or any such other Loan Document,
except for (i) any such filing, registration, recording, execution or
notarization





--------------------------------------------------------------------------------



85


as has been made or is not required to be made until this Agreement or such
other Loan Document is sought to be enforced and (ii) any charge or tax as has
been timely paid or is not required to be paid until this Agreement or such
other Loan Document is sought to be enforced.
(c) The execution, delivery and performance of this Agreement and each other
Loan Document to which any Foreign Borrowing Subsidiary is a party are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Borrowing Subsidiary is organized and existing, not subject to any
notification or authorization, except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Company, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and the Subsidiaries and, to the Company’s knowledge and in connection
with their activities for the Company and the Subsidiaries, the respective
officers, employees, directors and agents of the Company and the Subsidiaries
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Company, any Subsidiary or any of their
respective directors or officers or (b) to the knowledge of the Company, any
employee of the Company or any Subsidiary, or any agent of the Company or any
Subsidiary that will act in any capacity in connection with the credit facility
established hereby, is a Sanctioned Person. Neither the Company nor any of its
Subsidiaries is located, organized or resident in a Sanctioned Country. The
Transactions will not violate any Anti-Corruption Law or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or other electronic transmission) that such party has signed a
counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Gibson, Dunn & Crutcher LLP, counsel
for the





--------------------------------------------------------------------------------



86


Borrowers, and (ii) local counsel for the Borrowers in each jurisdiction in
which any Borrower is organized, and the laws of which are not covered by the
opinion letter referred to in clause (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrowers, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming satisfaction of the conditions set forth in
Sections 4.02(a) and 4.02(b).
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Borrower under the Fee Letter or any Loan Document.
(f) At least three days prior to the Effective Date, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, and if any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower,
in each case, to the extent requested in writing (which may be by email) at
least 10 days’ prior to the Effective Date.
(g) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full, the commitments
thereunder shall have been or substantially concurrently shall be terminated,
all letters of credit issued thereunder shall have expired or been terminated or
shall be Existing Letters of Credit, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall have been satisfied (or waived in accordance
with Section 9.02) at or prior to 5:00 p.m., New York City time, on December 12,
2019 (and, in the event such conditions shall not have been so satisfied or
waived, the Commitments shall terminate at such time).





--------------------------------------------------------------------------------




87


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount thereof
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a) The representations and warranties of each Loan Party set forth in the Loan
Documents (except, after the Effective Date, the representations and warranties
set forth in Sections 3.04(b) and 3.06(a)) shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof or extension of
any Letter of Credit, the Company and the other Borrowers shall be deemed to
have represented and warranted that the conditions specified in paragraphs (a)
and (b) of this Section have been satisfied and that, after giving effect to
such Borrowing, or such issuance, amendment or extension of a Letter of Credit,
the Aggregate Revolving Credit Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01, 2.04(a), 2.05(a) or 2.06(b).

SECTION 4.03. Conditions to Initial Borrowing by each Borrowing Subsidiary. The
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder to or for the account of any Borrowing Subsidiary
shall not become effective until the date on which each of the following
additional conditions shall be satisfied (or waived in accordance with Section
9.02):
(a) The Administrative Agent shall have received such documents and
certificates, including such opinions of counsel, as the Administrative Agent or
its counsel may reasonably request relating to the organization, existence and
good standing of such Borrowing Subsidiary, the authorization of the
Transactions by such Borrowing Subsidiary, the incumbency of the Persons
executing any Loan Document on behalf of such Borrowing Subsidiary and any other
legal matters reasonably relating to such Borrowing Subsidiary, this Agreement,
its Borrowing Subsidiary Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.





--------------------------------------------------------------------------------



88


(b) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
and if such Borrowing Subsidiary qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Borrowing Subsidiary.

ARTICLE V

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and, with respect
to itself, each of the other Borrowers covenants and agrees with the Lenders
that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of comprehensive
income, stockholders’ equity (or deficit) and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of KPMG
LLP or another independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet as of
the end of such fiscal quarter, related condensed consolidated statements of
comprehensive income for such fiscal quarter and the then elapsed portion of the
fiscal year and the related statements of cash flows for the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Company as presenting fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its consolidated Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;





--------------------------------------------------------------------------------



89


(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Company, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.06 and (iii) if
any change in GAAP or in the application thereof has occurred since the date of
the consolidated balance sheet of the Company most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that has had, or could have, a significant effect
on the calculation of the Leverage Ratio, specifying the nature of such change
and the effect thereof on such calculations;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
(f) promptly after any request therefor, all documentation and other information
that any Lender may reasonably request in order to comply with ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation; and
(g) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (d) this
Section shall be deemed to have been delivered if and when such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on an Approved Electronic Platform to
which the Lenders have been granted access or shall be publicly available on the
website of the SEC at http://www.sec.gov. Information





--------------------------------------------------------------------------------



90


required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. In the event any financial statements delivered under clause (a) or (b)
above shall be restated, the Company shall deliver, promptly after such restated
financial statements become available, revised Compliance Certificates with
respect to the periods covered thereby that give effect to such restatement,
signed by a Financial Officer of the Company.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, promptly upon any Responsible Officer acquiring knowledge
thereof, written notice of the following:
(a) the occurrence of, or receipt by the Company of any written notice claiming
the occurrence of, any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case would reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(d) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company (in the case of
clause (a) above, stating that it is a “notice of default”) setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. (a) The Company and each
Subsidiary will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its rights, licenses,
permits, privileges, franchises and IP Assets, except, in each case, to the
extent the failure to do any of the foregoing, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, and
(ii) in the case of any Borrower, its legal existence; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.03.
(b) Subject to Section 5.03(a), the Company and each Subsidiary will take all
reasonable actions to protect all IP Assets or licenses of IP Assets necessary
to the conduct of its business as currently conducted, except where the failure
to take any such action,





--------------------------------------------------------------------------------



91


individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.04. Payment of Taxes. The Company and each Subsidiary will pay its
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a)(i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Company or such
Subsidiary has set aside on its books reserves with respect thereto to the
extent required by GAAP and (iii) such contest effectively suspends collection
of the contested obligation and the enforcement of any Lien securing such
obligation or (b) the failure to make payment would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Company and each Subsidiary will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and except to the
extent the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Insurance. The Company and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.07. Books and Records; Inspection and Audit Rights. The Company and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. The
Company and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent registered public accounting firm, all at such
reasonable times and as often as reasonably requested.

SECTION 5.08. Compliance with Laws. The Company and each Subsidiary will comply
with all laws and will maintain in full force and effect all Governmental
Approvals, in each case, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Company, the Subsidiaries and, in connection with their activities for the
Company and the Subsidiaries, their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used solely for working capital purposes of the Company and the
Subsidiaries,





--------------------------------------------------------------------------------



92


to finance permitted acquisitions, permitted stock repurchases and capital
expenditures and for other general corporate purposes of the Company and the
Subsidiaries. Letters of Credit will be issued for general corporate purposes of
the Company and the Subsidiaries.

ARTICLE VI

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and, with respect
to itself, each of the Borrowing Subsidiaries covenants and agrees with the
Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary (other than any Subsidiary Guarantor) to create, incur, assume or
permit to exist any Indebtedness, except:
(a) Indebtedness created under the Loan Documents;
(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof except by an amount no greater than accrued
and unpaid interest with respect to such Indebtedness and any reasonable fees,
premium and expenses relating to such extension, renewal or refinancing;
(c) Indebtedness owed to the Company or any Subsidiary; provided that such
Indebtedness shall not have been transferred or assigned to any Person other
than the Company or any Subsidiary;
(d) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary
permitted under this Section 6.01; provided that no Subsidiary shall Guarantee
Indebtedness that it would not have been permitted to incur under this Section
6.01 if it were a primary obligor thereon;
(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capitalized Lease
Obligations, or assumed in connection with the acquisition of any fixed or
capital assets, provided that the principal amount of such Indebtedness does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets, and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount no greater
than accrued and unpaid interest with respect to such Indebtedness and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing;





--------------------------------------------------------------------------------



93


(f) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a transaction permitted hereunder, provided that
such Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof except by an amount no greater than accrued and unpaid interest
with respect to such obligations and any reasonable fees, premium and expenses
relating to such extension, renewal or refinancing;
(g) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(h) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of any Subsidiary in the ordinary course of
business supporting obligations under (i) workers’ compensation, unemployment
insurance and other social security laws and (ii) bids, trade contracts, leases
(other than Capitalized Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and obligations of a like nature; and
(i) other Indebtedness, provided that the sum, without duplication, of (i) the
aggregate principal amount of outstanding Indebtedness permitted by this clause
(i), (ii) the aggregate principal amount of outstanding obligations secured by
Liens permitted by Section 6.02(k) and (iii) the aggregate amount of
Attributable Debt in respect of Sale/Leaseback Transactions permitted by Section
6.04(b) shall not at any time exceed US$300,000,000.

SECTION 6.02. Liens. Neither the Company nor any Subsidiary will create, incur,
assume or permit to exist any Lien on any asset now owned or hereafter acquired
by it, or assign or sell any income or revenues (including accounts receivable
and royalties) or rights in respect of any thereof, except:
(a) Liens created under the Loan Documents;
(b) Permitted Encumbrances;
(c) any Lien on any asset of the Company or any Subsidiary existing on the date
hereof and set forth on Schedule 6.02; provided that (i) such Lien shall not
apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure





--------------------------------------------------------------------------------



94


only those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof except by an amount no greater than accrued and unpaid interest
with respect to such obligations and any reasonable fees, premium and expenses
relating to such extension, renewal or refinancing;
(d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into the Company or a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (ii) such Lien
shall not apply to any other asset of the Company or any Subsidiary (other than,
in the case of any such merger or consolidation, the assets of any Subsidiary
that is a party thereto) and (iii) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Subsidiary (or is so merged or consolidated), and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount no greater than accrued and unpaid interest with
respect to such obligations and any reasonable fees, premium and expenses
relating to such extension, renewal or refinancing;
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by Section 6.01(e) or, for the avoidance of doubt, Indebtedness of the
type referred to in Section 6.01(e) that would be permitted to be incurred by
the Company or any Subsidiary Guarantor under Section 6.01(e) if it were subject
to Section 6.01 and obligations relating thereto not constituting Indebtedness
and (ii) such Liens shall not apply to any other asset of the Company or any
Subsidiary (other than the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any Person with respect to
financing of more than one purchase of any fixed or capital assets, such Liens
may secure all such purchase money obligations and may apply to all such fixed
or capital assets financed by such Person;
(f) in connection with the sale or transfer of any Equity Interests or other
assets, customary rights and restrictions contained in agreements relating to
such sale or transfer pending the completion thereof;
(g) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of





--------------------------------------------------------------------------------



95


such Subsidiary or such other Person or any related joint venture, shareholders’
or similar agreement;
(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any acquisition or other
transaction permitted hereunder;
(i) Liens on cash or cash equivalents securing (i) obligations in respect of
Hedging Agreements entered into in the ordinary course of business and (ii)
obligations in respect of letters of credit; provided that the aggregate fair
value of the assets subject to such Liens in respect of obligations referred to
in subclause (ii) shall not at any time exceed US$30,000,000 in the aggregate;
(j) Liens on any asset of a Subsidiary securing Indebtedness of such Subsidiary
owed to the Company or to another Subsidiary; provided that such Liens on the
assets of any Loan Party may only secure Indebtedness owed to the Company or a
Subsidiary Guarantor; and
(k) other Liens securing Indebtedness or other obligations, provided that the
sum, without duplication, of (i) the aggregate principal amount of outstanding
Indebtedness permitted by Section 6.01(i), (ii) the aggregate principal amount
of outstanding obligations secured by Liens permitted by this clause (k) and
(iii) the aggregate amount of Attributable Debt in respect of Sale/Leaseback
Transactions permitted by Section 6.04(b) shall not at any time exceed
US$300,000,000.

SECTION 6.03. Fundamental Changes; Business Activities. (a) Neither the Company
nor any Borrowing Subsidiary or Subsidiary Guarantor (or, in the case of
liquidation or dissolution, any other Subsidiary) will merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person (including any Borrowing Subsidiary) may merge into
the Company in a transaction in which the Company is the surviving corporation,
(ii) any Person (other than the Company) may merge into or consolidate with any
Borrowing Subsidiary in a transaction in which such Borrowing Subsidiary (or, in
the case of any such transaction involving more than one Borrowing Subsidiary, a
Borrowing Subsidiary) is the surviving entity, (iii) any Person may merge into
or consolidate with any Subsidiary Guarantor in a transaction in which (x) in
the case of any such transaction involving the Company, the Company or (y)
otherwise, such Subsidiary Guarantor or any Person that, substantially
concurrently with the consummation of such transaction, becomes a Subsidiary
Guarantor is the surviving entity and (iv) any Subsidiary (other than a
Borrowing Subsidiary) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.





--------------------------------------------------------------------------------



96


(b) The Company will not, and will not permit the Subsidiaries to, sell,
transfer, lease, exclusively license or otherwise dispose of (in one transaction
or in a series of transactions, and whether directly or through any merger or
consolidation), other than to the Company or one or more Subsidiaries, assets
representing all or substantially all the consolidated assets of the Company and
the Subsidiaries (whether now owned or hereafter acquired), taken as a whole.
(c) Neither the Company nor any Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the date hereof and businesses reasonably related, similar,
complementary or ancillary thereto or a reasonable extension thereof.
(d) The Company will not permit any Borrowing Subsidiary, for so long as it is a
Borrowing Subsidiary, to cease to be a wholly-owned Subsidiary of the Company.

SECTION 6.04. Sale/Leaseback Transactions. Neither the Company nor any
Subsidiary will enter into or be a party to any Sale/Leaseback Transaction,
except (a) Sale/Leaseback Transactions to which the Company or any Subsidiary is
a party as of the date hereof and (b) other Sale/Leaseback Transactions not
expressly permitted by clause (a) above, provided that the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness permitted by
Section 6.01(i), (ii) the aggregate principal amount of the outstanding
obligations secured by Liens permitted by Section 6.02(k) and (iii) the
aggregate amount of Attributable Debt in respect of Sale/Leaseback Transactions
permitted by this clause (b) shall not at any time exceed US$300,000,000.

SECTION 6.05. Use of Proceeds. Neither the Company nor any Subsidiary will use
part of the proceeds of any Loan or use any Letter of Credit, whether directly
or indirectly, for any purpose that violates (including on the part of any
Lender) Regulation U or X of the Board of Governors, as in effect from time to
time. The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and the Company shall procure that the Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the U.S. Foreign
Corrupt Practices Act or in a material violation of any other Anti-Corruption
Laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permissible for a Person required to comply with
Sanctions or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 6.06. Leverage Ratio. The Company will not permit the Leverage Ratio at
any time to exceed 4.00 to 1.00.

ARTICLE VII

Events of Default





--------------------------------------------------------------------------------



97


If any of the following events (“Events of Default”) shall occur:
(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in any Loan Document or in any report,
certificate, financial statement or other information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect in any material respect
when made or deemed made;
(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Borrower’s
existence) or 5.09 or in Article VI;
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (but only after all the periods of grace, if
any, applicable thereto have lapsed);
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, or to be required to be the
prepaid, repurchased, redeemed or defeased prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary prepayment, repurchase or redemption thereof or (iii) any
Indebtedness incurred to finance an Acquisition that becomes due pursuant to a
“special mandatory redemption” or a similar provision on account of such
Acquisition not having been consummated;





--------------------------------------------------------------------------------



98


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(iv)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;
(j) the Company or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$75,000,000 (other than any such judgment covered by insurance
(other than under a self insurance program) to the extent a claim therefor has
been made in writing and liability therefor has not been denied by the insurer
and such insurer is financially sound), shall be rendered against the Company,
any Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Material
Subsidiary to enforce any such judgment;
(l) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except, in the case of a Guarantee by a Subsidiary Guarantor, as expressly
provided in Section 9.20; or





--------------------------------------------------------------------------------



99


(n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent, and shall at the request, of the Required Lenders, by notice to the
Company, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Loans at the time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers hereunder, shall
become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.06(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company and each Borrowing Subsidiary; and in the
case of any event with respect to any Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Company and each Borrowing Subsidiary hereunder,
shall immediately and automatically become due and payable and the deposit of
such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and each
Borrowing Subsidiary.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors and assigns to serve as
Administrative Agent under this Agreement and the other Loan Documents, and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
(b) Any Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.





--------------------------------------------------------------------------------



100


(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents, and the duties of the
Administrative Agent hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company, any Subsidiary or any other Affiliate of the Company that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or wilful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment).
(d) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made or deemed made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document





--------------------------------------------------------------------------------



101


or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from, or be responsible for any loss, cost or expense suffered on
account of, (A) any confirmation of the Revolving Credit Exposure, the component
amounts thereof or any Exchange Rate or US Dollar Equivalent or (B) any
determination that any Lender is a Defaulting Lender, or the effective date of
such status, it being further understood and agreed that the Administrative
Agent shall not have any obligation to determine whether any Lender is a
Defaulting Lender. In determining compliance with any condition hereunder to the
making of a Loan or any issuance, amendment or extension of any Letter of Credit
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank, as the case may be, unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank, as the case may be, reasonably prior to the making of such Loan
or such issuance, amendment or extension of a Letter of Credit.
(e) The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
(f) The Administrative Agent may perform any of and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent. The Administrative Agent shall not be responsible
for the negligence





--------------------------------------------------------------------------------



102


or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(g) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Loan
Party) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loans or other amounts outstanding hereunder or the rights of any
Lender or Issuing Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or Issuing Bank in any such proceeding.
(h) Notwithstanding anything herein to the contrary, no Arranger shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank), but shall have the benefit of the indemnities provided for hereunder.
(i) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except for the
Company’s rights under Section 8.03, none of the Borrowers shall have any rights
as a third party beneficiary of any such provisions.

SECTION 8.02. Posting of Communications. (a) The Borrowers agree that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on





--------------------------------------------------------------------------------



103


IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender or any Issuing Bank that are added to the Approved Electronic Platform,
and that there may be confidentiality and other risks associated with such
distribution. Each of the Lenders, the Issuing Banks and the Borrowers hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGERS OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender





--------------------------------------------------------------------------------



104


or Issuing Bank for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.
(e) Each of the Lenders, the Issuing Banks and the Borrowers agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.03. Successor Administrative Agent. Subject to the terms of this
paragraph, the Administrative Agent may resign at any time from its capacity as
such. In connection with such resignation, the Administrative Agent shall give
notice of its intent to resign to the Lenders, the Issuing Banks and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company (which shall not be
required if an Event of Default has occurred and is continuing and which shall
not be unreasonably withheld or delayed), to appoint a successor. If no
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If the Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to Company and the Administrative Agent
remove the Administrative Agent in its capacity as such and, with the consent of
the Company (which shall not be required if an Event of Default has occurred and
is continuing and which shall not be unreasonably withheld or delayed), appoint
a successor. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, as the case may be, and such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Company and such successor.
Notwithstanding the foregoing, in the event (a) no successor Administrative
Agent to a retiring Administrative Agent shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its intent to resign, the retiring Administrative Agent
may give notice of the effectiveness of its resignation to the Lenders, the
Issuing Banks and the Company or (b) no successor to a removed Administrative
Agent shall have been so





--------------------------------------------------------------------------------



105


appointed and shall have accepted such appointment by the day that is 30 days
following of the issuance of a notice of removal, the removal shall become
effective on such 30th day, and on the date of effectiveness of such resignation
or removal, as the case may be, (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents, and (ii) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent; provided that (A) all payments required to be made
hereunder or under any other Loan Document to the retiring or removed
Administrative Agent for the account of any Person other than such
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
retiring or removed Administrative Agent shall also directly be given or made to
the other Administrative Agent and each Lender and each Issuing Bank. Following
the effectiveness of an Administrative Agent’s resignation or removal from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent.

SECTION 8.04. Acknowledgments of Lenders and Issuing Banks. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or an Accession Agreement
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, any Agent or the Lenders on the Effective Date.

SECTION 8.05. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance





--------------------------------------------------------------------------------



106


of doubt, to or for the benefit of the Loan Parties, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Loan Parties, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative





--------------------------------------------------------------------------------



107


Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax (other
than in the case of notices or other communications to the Company, any
Borrowing Subsidiary, the Administrative Agent or the Swingline Lender) or email
(provided that any notices or other communications sent by email to the Company
or any Borrowing Subsidiary shall also be delivered promptly by hand or
overnight courier service or mailed by certified or registered mail to the
Company or such Borrowing Subsidiary), as follows:
(i) if to the Company or any Borrowing Subsidiary, to it at VeriSign Inc., 12061
Bluemont Way, Reston, Virginia 20190, Attention of the General Counsel with a
copy sent via email to legal@verisign.com;
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 500 Stanton Christiana Road, NCC 5, 1st Floor Newark, DE 19713,
Attention of Loan and Agency Services Group (Email 12012443630@tls.ldsprod.com);
(iii) if to any Issuing Bank, to it at its address (or fax number or email) most
recently specified by it in a notice delivered to the Administrative Agent and
the Company (or, in the absence of any such notice, to the address (or fax
number or email) set forth in the Administrative Questionnaire of the Lender
that is serving as such Issuing Bank or is an Affiliate thereof);
(iv) if to the Swingline Lender, to it at its address (or email) set forth in
clause (a)(ii) of this Section; and
(v) if to any other Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Bank if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent, the Company or any other Loan Party may





--------------------------------------------------------------------------------



108


be delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.
(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Approved Electronic Platform shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d) Any party hereto may change its address, fax number or email for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank or any of their
respective Affiliates may have had notice or knowledge of such Default at the
time.
(b) Except as provided in paragraph (c) of this Section, none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the





--------------------------------------------------------------------------------



109


Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that (i) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender, or change the
currency in which Loans are available thereunder, without the written consent of
such Lender, (B) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder (other
than as a result of any change in the definition, or in any components thereof,
of the term “Leverage Ratio”), without the written consent of each Lender
affected thereby, (C) postpone the scheduled maturity date of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(D) change Section 2.09(c) or Section 2.18(b) or 2.18(c) in a manner that would
alter the ratable reduction of Commitments or the pro rata sharing of payments
required thereby without the written consent of each Lender, (E) change any of
the provisions of this Section or the percentage set forth in the definition of
the term “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder (including any such provisions set forth in the definition of the
term “Alternative Currency”), without the written consent of each Lender, and
(F) release the Company from its Guarantee under Article X, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of any Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.
(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:
(i) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of (x) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B) or (C) of clause (ii) the first
proviso of paragraph (b) of this Section and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification;
(ii) in the case of any amendment, waiver or other modification referred to in
clause (ii) of the first proviso of paragraph (b) of this Section, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made





--------------------------------------------------------------------------------



110


by, and all other amounts owing to, such Lender or accrued for the account of
such Lender under this Agreement and the other Loan Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such amendment, waiver or
other modification;
(iii) the LC Commitment of any Issuing Bank may be reduced or increased by an
agreement between such Issuing Bank and the Company (such increase or decrease
to become effective upon the delivery of a notice thereof, executed by such
Issuing Bank and the Company, to the Administrative Agent);
(iv) this Agreement may be amended in a manner provided in Sections 2.06(j),
2.09(d), 2.14(b) and 2.22;
(v) any amendment of the definition of the term “Applicable Rate” pursuant to
the last sentence of the third paragraph of such definition shall require only
the written consent of the Company and the Required Lenders; and
(vi) this Agreement and the other Loan Documents may be amended in the manner
provided in Section 2.21 and, in connection with any Borrowing Subsidiary
becoming a party hereto, this Agreement (including the Exhibits hereto) may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to provide for such technical modifications as they
determine to be necessary or advisable in connection therewith.
(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing, in connection with the
structuring, arrangement and syndication of the credit facility provided for
herein, including the preparation, execution and delivery of the Fee Letter, as
well as the preparation, execution, delivery and administration (it being
understood that any such administration expenses exclude the administrative
agency fee described in the Fee Letter) of this Agreement, the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for any of the foregoing, in connection with the enforcement





--------------------------------------------------------------------------------



111


or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Issuing Bank and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the structuring, arrangement and the syndication of
the credit facility provided for herein, the preparation, execution, delivery
and administration of the Fee Letter, this Agreement, the other Loan Documents
or any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Fee Letter, this Agreement or the other Loan
Documents of their obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property currently owned or
operated by the Company or any Subsidiary, or any Environmental Liability
related in any way to the Company or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
whether initiated against or by any party to the Fee Letter, this Agreement or
any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith, or wilful
misconduct of such Indemnitee. This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
(c) To the extent that the Borrowers fail to indefeasibly pay any amount
required to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative





--------------------------------------------------------------------------------



112


Agent (or any such sub-agent), any Issuing Bank or the Swingline Lender in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposures and unused Commitments at the time (or most recently
outstanding and in effect); provided that the Swingline Exposure of any Lender
that is a Swingline Lender shall be deemed to exclude that portion of its
Swingline Exposure that exceeds its Applicable Percentage of the aggregate
principal amount of all outstanding Swingline Loans, and the unused Commitment
of any such Lender shall be determined without regard to any such excess amount.
(d) To the extent permitted by applicable law, no Borrower shall assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and the Approved Electronic Platform), or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer, except in the case of any Borrowing Subsidiary
that merges or consolidates with the Company or another Borrowing Subsidiary, in
a transaction permitted by Section 6.03, any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent, each
Lender and each Issuing Bank (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of the Administrative Agent, any Issuing Bank and
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:





--------------------------------------------------------------------------------



113


(A) the Company; provided that no consent of the Company shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and
(2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B) the Administrative Agent; and
(C) each Issuing Bank and the Swingline Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000, unless each of the Company and the Administrative Agent otherwise
consents; provided that (x) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing; and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of Competitive Loans without an assignment of any other Class of Loans
or its Commitment;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Approved
Electronic Platform), together with a processing and recordation fee of
US$3,500, provided that only one such processing and recordation fee shall be
payable in the event of simultaneous assignments from any Lender or its Approved
Funds to one or more other Approved Funds of such Lender; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee





--------------------------------------------------------------------------------



114


designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Approved Electronic Platform) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).
(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Approved Electronic Platform) delivered
to it and records of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v) Upon receipt by the Administrative Agent of an Assignment and Assumption (or
an agreement incorporating by reference a form of Assignment and Assumption
posted on the Approved Electronic Platform) executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed





--------------------------------------------------------------------------------



115


to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d), 2.06(f), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon; provided further
that the Administrative Agent shall not be required to accept such Assignment
and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Approved Electronic Platform), shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Approved Electronic Platform), shall be
deemed to have represented to the assigning Lender and the Administrative Agent
that such assignee is an Eligible Assignee.
(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver





--------------------------------------------------------------------------------



116


described in clause (ii) of the first proviso to Section 9.02(b) that affects
such Participant or requires the approval of all the Lenders. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall not have any responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other





--------------------------------------------------------------------------------



117


instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, any Issuing
Bank or any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facility provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrowers (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents (including for purposes
of determining whether the Company is required to comply with Articles V and VI
hereof, but excluding Sections 2.15, 2.16, 2.17 and 9.03 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document), and
the Lenders shall be deemed to have no participations in such Letter of Credit,
and no obligations with respect thereto, under Section 2.06(d) or 2.06(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e), 9.03 and 9.17 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments, if any, of the Lenders or their Affiliates under any
commitment letter relating hereto, any commitment advices submitted by them (but
do not supersede any other provisions of any such commitment letter or the Fee
Letter (or any separate letter agreements with respect to fees payable to any
Agent or any Issuing Bank) that do not by the terms of such documents terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect, it being understood that, in the case of compensation,
indemnity and reimbursement provisions, to the extent such provisions are
duplicative of the provisions set forth herein, the survival thereof shall





--------------------------------------------------------------------------------



118


not be construed as entitling the beneficiaries thereof to duplicative payment).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(a) Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, each Borrower hereby (i) agrees that,
for all purposes, including in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders, the Issuing Banks and the Borrowers,
electronic images of this Agreement or any other Loan Documents (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of the Loan
Documents based solely on the lack of paper original copies of any Loan
Documents, including with respect to any signature pages thereto.

SECTION 9.07. Severability. To the fullest extent permitted by law, any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and, to the
fullest extent permitted by law, the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or





--------------------------------------------------------------------------------



119


by such an Affiliate, to or for the credit or the account of the Company or any
other Borrower against any of and all the obligations then due of the Company or
any other Borrower now or hereafter existing under this Agreement held by such
Lender or Issuing Bank, irrespective of whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement and although such
obligations are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness. Each Lender and Issuing Bank agrees to notify
the Company and the Administrative Agent promptly after any such set off and
application; provided that the failure to give notice shall not affect the
validity of such setoff and application. The rights of each Lender and Issuing
Bank, and each Affiliate of any of the foregoing, under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such Federal court or, if such Federal court lacks subject matter
jurisdiction, in such New York State court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.





--------------------------------------------------------------------------------



120


(e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notices under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.
(f) In the event any Borrowing Subsidiary or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential or shall be subject to a professional or
employment obligation of confidentiality applying to the Information, (b) to





--------------------------------------------------------------------------------



121


the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section and which are enforceable by the
Company, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary and its
obligations or (iii) any actual or prospective credit insurance provider or such
provider’s advisors, (g) with the consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than a Loan Party or (j) on a confidential basis to
(1) any rating agency in connection with rating the Company or its Subsidiaries
or the credit facilities provided for herein or (2) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of
identification numbers with respect to the credit facilities provided for
herein. In addition, each of the Administrative Agent, the Lenders and the
Issuing Banks may disclose the existence of this Agreement and non-confidential
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent, the Lenders and the Issuing Banks in connection with the administration
of this Agreement, the other Loan Documents and the Commitments. For purposes of
this Section, “Information” means all information (including requests for
waivers and amendments) received from the Loan Parties relating to the Company,
any Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Loan Parties; provided that, in
the case of information received from any Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this





--------------------------------------------------------------------------------



122


Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the NYFRB Rate to the date of repayment, shall have been received by
such Lender.

SECTION 9.14. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act and the Beneficial Ownership Regulation.

SECTION 9.15. No Fiduciary Relationship. Each Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Loan
Parties and their Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. To the fullest extent permitted by law, the Borrowers hereby
agree not to assert any claims against any of the Administrative Agent, the
Arrangers, the Lenders or the Issuing Banks or their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Loan Parties or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to the Borrowers and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
(b) The Borrowers and each Lender acknowledge that, if information furnished by
the Loan Parties pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Approved Electronic
Platform, (i) the Administrative Agent may post any information that the Company
has indicated as containing MNPI solely on that portion of the Approved
Electronic Platform as is designated for Private Side Lender Representatives and
(ii) if the Company has not indicated whether





--------------------------------------------------------------------------------



123


any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Approved Electronic Platform as is
designated for Private Side Lender Representatives. The Company agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Loan Parties that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including each Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

SECTION 9.18. Notices under Existing Credit Agreement. Each Lender that is also
a lender under the Existing Credit Agreement hereby consents and agrees that no
prior notice shall be required under the Existing Credit Agreement with respect
to the termination of commitments under the Existing Credit Agreement; provided
that notice thereof is given on the Effective Date.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





--------------------------------------------------------------------------------



124


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.20. Subsidiary Guarantees. The Company may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Domestic Subsidiaries to become a Subsidiary Guarantor, in each case,
by each of the Company and such Subsidiary executing and delivering to the
Administrative Agent a counterpart of the Subsidiary Guarantee Agreement (or,
after the initial execution thereof, such Subsidiary executing and delivering to
the Administrative Agent a counterpart of the supplement in the form specified
in the Subsidiary Guarantee Agreement), together with such evidence of
authority, secretary’s certificates and opinions as the Administrative Agent may
reasonably request. So long as no Default has occurred and is continuing (or
would result from such release), (a) if all of the Equity Interests in a
Subsidiary Guarantor that are owned by the Company or any Subsidiary are sold or
otherwise disposed of in a transaction or transactions permitted by this
Agreement and as a result of such disposition such Person is no longer a
Subsidiary or (b) in the event that, immediately after giving effect to the
release of any Subsidiary Guarantor from its Guarantee under the Subsidiary
Guarantee Agreement, all of the Indebtedness of the Subsidiaries that are not
Subsidiary Guarantors is permitted under Section 6.01, then, in each case,
promptly following the Company’s request, the Administrative Agent shall execute
a release of such Subsidiary Guarantor from its Guarantee under the Subsidiary
Guarantee Agreement. In connection with an execution by the Administrative Agent
of any such release, upon request of the Administrative Agent the Company shall
deliver a certificate of a Financial Officer of the Company as to the
satisfaction of the requirements to such release set forth in the immediately
preceding sentence. Any execution and delivery of any release documents by the
Administrative Agent pursuant to this Section shall be without recourse or
warranty by the Administrative Agent.



ARTICLE X

Guarantee
In order to induce the Guaranteed Parties to extend credit to the Borrowing
Subsidiaries hereunder, the Company hereby irrevocably and unconditionally
guarantees,





--------------------------------------------------------------------------------



125


as a primary obligor and not merely as a surety, the Guaranteed Obligations. The
Company further agrees that the due and punctual payment of the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its Guarantee
hereunder notwithstanding any such extension or renewal of any Guaranteed
Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary or any Subsidiary Guarantor of any of the Guaranteed
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of the Company under this Article X
shall not be affected by (a) the failure of any Guaranteed Party to assert any
claim or demand or to enforce any right or remedy against any Borrowing
Subsidiary or any Subsidiary Guarantor under the provisions of this Agreement,
any Borrowing Subsidiary Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release of any Borrowing
Subsidiary or any Subsidiary Guarantor from, any of the terms or provisions
applicable to any Borrowing Subsidiary or any Subsidiary Guarantor of this
Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or any
other agreement or instrument; (d) the failure or delay of any Guaranteed Party
to exercise any right or remedy against any other guarantor of the Guaranteed
Obligations; (e) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; or (f) any other act (other than
payment or performance of the Guaranteed Obligations), omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
the Company or otherwise operate as a discharge of the Company as guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its Guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding of any
Borrowing Subsidiary shall have stayed the accrual or collection of any of the
Guaranteed Obligations of such Borrowing Subsidiary or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by any Guaranteed Party to any balance of any deposit account or
credit on the books of any Guaranteed Party in favor of any Borrower or
Subsidiary or any other Person.
The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations, any law or regulation of any jurisdiction or any
other event affecting any term of any of the Guaranteed Obligations or
otherwise.
The Company further agrees that its obligations under this Article X shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any





--------------------------------------------------------------------------------



126


part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Guaranteed Party upon the bankruptcy or reorganization of any
Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
any Guaranteed Party may have at law or in equity against the Company by virtue
hereof, upon the failure of any Borrowing Subsidiary to pay any Guaranteed
Obligation of such Borrowing Subsidiary when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash an amount
equal to the unpaid principal amount of such Guaranteed Obligation. The Company
further agrees that if payment in respect of any such Guaranteed Obligation
shall be due in a currency other than US Dollars and/or at a place of payment
other than New York and if, by reason of any legal prohibition, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Guaranteed Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of any Guaranteed
Party, not consistent with the protection of its rights or interests, then, at
the election of such Guaranteed Party, the Company shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify such Guaranteed
Party against any losses or expenses (including losses or expenses resulting
from fluctuations in exchange rates) that it shall sustain as a result of such
alternative payment.
Upon payment in full by the Company of any Guaranteed Obligation, each
Guaranteed Party shall, in a reasonable manner, assign to the Company the amount
of such Guaranteed Obligation owed to such Guaranteed Party and so paid, such
assignment to be pro tanto to the extent to which the Guaranteed Obligation in
question was discharged by the Company, or, if requested by the Company, make
such disposition thereof as the Company shall direct (all without recourse to
any Guaranteed Party and without any representation or warranty by any
Guaranteed Party). Upon payment by the Company of any sums as provided above,
all rights of the Company against any Borrowing Subsidiary arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Guaranteed Obligations owed by such Borrowing Subsidiary to the
Guaranteed Parties.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VERISIGN, INC.,
by





--------------------------------------------------------------------------------







/s/ George E. Kilguss, III          
Name: George E. Kilguss, III
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank,
by

/s/ Inderjeet Singh Aneja    
Name: Inderjeet Singh Aneja
Title: Vice President








--------------------------------------------------------------------------------


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF VERISIGN, INC.






Bank of America, N.A.
by

/s/ Erhlich Bautista
Name: Erhlich Bautista
Title: Vice President










--------------------------------------------------------------------------------


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF VERISIGN, INC.






Name of Institution: U.S. Bank National Association
by

/s/ Richard J. Ameny, Jr.
Name:    Richard J. Ameny, Jr.
Title: Vice President





For any Lender requiring a second signature line:
by
_________________________
Name:
Title:













--------------------------------------------------------------------------------






Schedule 2.01
Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$75,000,000.00
Bank of America, N.A.
$62,500,000.00
U.S. Bank National Association
$62,500,000.00
TOTAL:
$200,000,000.00








--------------------------------------------------------------------------------






Schedule 2.06A
Existing Letters of Credit
None.







--------------------------------------------------------------------------------





Schedule 2.06B
LC Commitments


Issuing Bank
LC Commitment
JPMorgan Chase Bank, N.A.
$13,125,000.00
Bank of America, N.A.
$10,937,500.00
U.S. Bank National Association
$10,937,500.00
TOTAL:
$35,000,000.00










--------------------------------------------------------------------------------







Schedule 6.01
Existing Indebtedness

A. Bank Guarantees or Other Commitments:
1. Issuer: Bank of America N.A., Sydney Branch, Beneficiary: Feature Queens Pty
Ltd, Amount: AUD 63,234.30
2. Issuer: Bank of America N.A., Bengaluru Branch, Beneficiary: The President of
India, through Deputy Commissioner of Income Tax, Amount: INR 255,527,533
3. Issuer: Credit Suisse, Rental Guarantee, Fribourg offices in
Villars-sur-Glane, CHF 100,000.00
4. Issuer: VeriSign Sarl, Commitment Letter to ICANN, USD 3,700,000
5. Issuer: Bank of America, VeriSign Sarl/ICANN/Bank of America Escrow
Agreement, USD 3,300,000.





--------------------------------------------------------------------------------







Schedule 6.02

Existing Liens


None.









--------------------------------------------------------------------------------


EXHIBIT A






[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit and Swingline Loans included in, and any Guarantees made pursuant to,
such credit facility) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity, related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
 
 
 

2. Assignee:
 
 
 

[and is [a Lender] [an Affiliate/Approved Fund] of [identify Lender]] 1 
3. Borrowers: VeriSign, Inc. and the Borrowing Subsidiaries
4. Administrative Agent: JPMorgan Chase Bank, N.A.
5. Credit Agreement: Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


1 Select as applicable

--------------------------------------------------------------------------------





6. Assigned Interest:


 
Aggregate Amount of Commitments/ Revolving Loans for all Lenders
Amount of Commitment/ Revolving Loans/ Competitive Loans Assigned 2
Percentage Assigned of Commitments/ Revolving Loans for all Lenders 3
Commitment/ Revolving Loans
$/[Currency]
$/[Currency]
%
Competitive Loans 4
N/A
$/[Currency]
N/A

Effective Date:                  _  , 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Company, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal, state
and foreign securities laws.




































2 Must comply with Section 9.04(b)(ii) of the Credit Agreement.
3 Set forth, to at least 9 decimals, as a percentage of the
Commitments/Revolving Loans of all Lenders.
4 Specify the Competitive Loan assigned, including whether it is a LIBOR Loan,
EURIBOR Loan or a Fixed Rate Loan.


A-2

--------------------------------------------------------------------------------





The terms set forth above are hereby agreed to:
 

 
________________, as Assignor,
 

 
  by
      _____________________________
      Name:
      Title:


 
________________, as Assignee,


 
  by
      _____________________________
      Name:
      Title:
      
Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 

 
by
      _____________________________
 
Name:
      Title:


Consented to:
 

 
[VERISIGN, INC.,
 

 
  by
      _____________________________
 
Name:
      Title:]
 

 
JPMORGAN CHASE BANK, N.A., as an Issuing Bank and the Swingline Lender,


 
by
      _____________________________
 
Name:
      Title:
 

 
[NAME OF EACH OTHER ISSUING BANK],
 

 
by
      _____________________________
 
Name:
      Title:

5    The Assignee must deliver to the Company all applicable Tax forms required
to be delivered by it under Section 2.17(f) of the Credit Agreement.
6    To be included only if the consent of the Company is required by Section
9.04(b)(i) of the Credit Agreement.


A-3

--------------------------------------------------------------------------------





ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document, (iii)
the financial condition of the Borrowers, any of their Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrowers, any of their Subsidiaries
or other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest independently and without reliance on the Administrative
Agent, any Arranger, the Assignor or any other Lender, (vi) if it is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
it is exempt from U.S. Federal backup withholding tax and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.




A-4

--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.






A-5

--------------------------------------------------------------------------------


EXHIBIT B






[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com


[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
This notice constitutes a Borrowing Request and the [Borrower specified below]
[the Company on behalf of the Borrower specified below] hereby gives you notice,
pursuant to Section [2.03] [2.05] of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:
(A)
Name of Borrower:____________________________________________

(B)
Class of Borrowing: 1__________________________________________

(C)
Currency and aggregate principal amount of Borrowing:2 [$][specify Alternative
Currency for Revolving Borrowings]____________________

(D)
Date of Borrowing (which is a Business Day): ______________________

(E)
Type of Borrowing:3 ___________________________________________

    1 Specify Revolving Borrowing or Swingline Borrowing.
    2 Must comply with Section 2.02(c) of the Credit Agreement.
    3 Specify LIBOR Revolving Borrowing, EURIBOR Revolving Borrowing or ABR
Borrowing (all Swingline Loans are ABR Loans). If no election as to the Type of
Revolving Borrowing is specified, then the requested Borrowing shall be (a) in
the case of a Revolving Borrowing denominated in US Dollars, an ABR Revolving
Borrowing, (b) in the case of Revolving Borrowing denominated in an Alternative
Currency (other than Euros), a LIBOR Revolving Borrowing and (c) in the case of
a Revolving Borrowing denominated in Euros, a EURIBOR Revolving Borrowing.





--------------------------------------------------------------------------------







(F)
Interest Period and the last day thereof: 4____________________________

(G)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_______________________________________________________)

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:____________________________________________________]5 
[(H)
Jurisdiction from which payments of the principal and interest on such Borrowing
will be made:________________________________________]6 



[Signature Page Follows]
 




















4Applicable to LIBOR Revolving Borrowings and EURIBOR Revolving Borrowings only.
Shall be subject to the definition of “Interest Period” and can be a period of
one week or one, two (other than in the case of a EURIBOR Borrowing or Borrowing
denominated in Yen), three or six months (or, if agreed to by each Lender
participating in the requested Borrowing, any other period not in excess of 12
months thereafter). If an Interest Period is not specified, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
    5Specify only in the case of an ABR Revolving Borrowing or a Swingline Loan
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f) of the Credit Agreement.
    6Specify only in the case of a Borrowing by a Foreign Borrowing Subsidiary.




B-2
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------





Very truly yours,

[NAME OF BORROWER] [COMPANY]
 
By:
 
 
Name:
 
Title:











B-3
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------


EXHIBIT C-1


[FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [           ] (this
“Agreement”), among VERISIGN, INC., a Delaware corporation (the “Company”),
[NAME OF NEW BORROWING SUBSIDIARY], a [Jurisdiction] [organizational form] (the
“New Borrowing Subsidiary”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
Reference is hereby made to the Credit Agreement dated as of December [●], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Pursuant to Section 2.21 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement. The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [jurisdiction] as a
[organizational form], (b) the representations and warranties of the Loan
Parties (including, after giving effect to this Agreement, the New Borrowing
Subsidiary) set forth in the Loan Documents (including this Agreement) are true
and correct (i) in the case of the representations and warranties qualified as
to materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty are so true and correct on and as of
such prior date, and (c) no Default has occurred and is continuing or would
result from the execution and delivery of this Agreement.
Subject to Section 2.21 of the Credit Agreement, upon execution of this
Agreement by each of the Company, the New Borrowing Subsidiary and the
Administrative Agent, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.
[The New Borrowing Subsidiary hereby represents and warrants that (a) it is
subject, under the laws of the jurisdiction in which it is organized and
existing, to civil and commercial laws with respect to its obligations under
this Agreement, the Credit Agreement and the other Loan Documents to which it is
a party, and the execution, delivery and performance by the New Borrowing
Subsidiary of this Agreement, the Credit Agreement and such other Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts and (b) neither the New Borrowing Subsidiary nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which it is organized and existing in respect of its obligations
under this Agreement, the Credit Agreement and such other Loan Documents.]1 
1Insert if the New Borrowing Subsidiary is a Foreign Borrowing Subsidiary.





--------------------------------------------------------------------------------







This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.


C-1-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


VERISIGN, INC.,
  by
_____________________________
Name:
Title:
[NAME OF NEW BORROWING SUBSIDIARY],
  by
_____________________________
Name:
Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
  by
_____________________________
Name:
Title:




C-1-3

--------------------------------------------------------------------------------


Exhibit D-1




[FORM OF BORROWING SUBSIDIARY TERMINATION]
JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com


[Date]

Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
Pursuant to Section 2.21 of the Credit Agreement, the Company hereby terminates
the status of [Name of Terminated Borrowing Subsidiary] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary, or any Letter of Credit issued for the account of the Terminated
Borrowing Subsidiary, are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent, the Swingline
Lender, any Lender or any Issuing Bank, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.
Very truly yours,
VERISIGN, INC.,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------



2


[FORM OF COMPETITIVE BID REQUEST]
JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com


[Date]
Dear Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
Pursuant to Section 2.04(a) of the Credit Agreement, the [Borrower specified
below] [the Company on behalf of the Borrower specified below] hereby requests
Competitive Bids, and in connection therewith sets forth below the terms on
which such Competitive Bids are requested to be made:
(A)
Name of Borrower:
 
(B)
Type of Competitive Borrowing:1
 
(C)
Currency of Competitive Borrowing:2
 
(D)
Principal amount of Competitive Borrowing:3
 
(E)
Date of Competitive Borrowing:4
 
(F)
Interest Period and the last day thereof:5
 

1Either a LIBOR Competitive Borrowing, EURIBOR Competitive Borrowing or a Fixed
Rate Competitive Borrowing.
2Must be US Dollars or an Alternative Currency.
3Must be an integral multiple of the Borrowing Multiple with a US Dollar
Equivalent on the date of the applicable Competitive Bid Request of at least
US$25,000,000. Must be in an aggregate principal amount that will not result in
the sum of the Aggregate Revolving Credit Exposure plus the Aggregate
Competitive Loan Exposure exceeding the Aggregate Commitment.
4Must be a Business Day.
5Subject to the provisions of the definition of the term “Interest Period”, (a)
in the case of a LIBOR Competitive Borrowing or EURIBOR Competitive Borrowing,
the period commencing on the date such Borrowing is made and ending on the
numerically corresponding day in the calendar month that is one, two (other than
in the case of a EURIBOR Competitive Borrowing or Borrowing denominated in Yen),
three or six months thereafter and (b) in the case of a Fixed Rate Competitive
Borrowing, the period (which shall not be less than seven days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
herein. The Interest Period may not end after the Maturity Date.


D-1-2
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------



3




(G)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed (give name of bank and account number):
 
[(H)
Jurisdiction from which payments of the principal and interest on such Borrowing
will be made:]6
 









Very truly yours,
[NAME OF APPLICABLE BORROWER][COMPANY]
by
 
 
 
Name:
 
Title:







































    6Specify only in the case of a Borrowing by a Foreign Borrowing Subsidiary.




D-1-3
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------


Exhibit D-2




[FORM OF NOTICE OF COMPETITIVE BID REQUEST]


Lenders under the Credit Agreement
Referred to below




[Date]
Dear Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
[The Company on behalf of] [NAME OF APPLICABLE BORROWER] (the “Borrower”) made a
Competitive Bid Request on           , 20[ ], pursuant to Section 2.04(b) of the
Credit Agreement, and in connection therewith you are invited to submit a
Competitive Bid by [Date]/[Time].1 Your Competitive Bid must comply with
Section 2.04(c) of the Credit Agreement and the terms set forth below on which
the Competitive Bid Request was made:
(A)
Name of Borrower:
 
(B)
Type of Competitive Borrowing:2
 
(C)
Currency of Competitive Borrowing:3
 
(D)
Principal amount of Competitive Borrowing:4
 



1The Competitive Bid must be received by the Administrative Agent (a) in the
case of a LIBOR Competitive Borrowing or EURIBOR Competitive Borrowing, not
later than 9:30 a.m., Local Time, (i) three Business Days before a proposed
Borrowing in the case of a Borrowing denominated in US Dollars and (ii) four
Business Days before a proposed Borrowing in the case of a Borrowing denominated
in an Alternative Currency and (b) in the case of a Fixed Rate Competitive
Borrowing, not later than 9:30 a.m., Local Time, (i) one Business Day before a
proposed Borrowing in the case of a Borrowing denominated in US Dollars and (ii)
two Business Days before a proposed Borrowing in the case of a Borrowing
denominated in an Alternative Currency.
2Either a LIBOR Competitive Borrowing, EURIBOR Competitive Borrowing or a Fixed
Rate Competitive Borrowing.
3Must be US Dollars or an Alternative Currency.
4Must be an integral multiple of the Borrowing Multiple with a US Dollar
Equivalent on the date of the applicable Competitive Bid Request of at least
US$25,000,000. Must be in an aggregate principal amount that will not result in
the sum of the Aggregate Revolving Credit Exposure plus the Aggregate
Competitive Loan Exposure exceeding the Aggregate Commitment.





--------------------------------------------------------------------------------



2


(E)
Date of Competitive Borrowing:5
 
(F)
Interest Period and the last day thereof:6
 
(G)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed (give name of bank and account number):
 
[(H)
Jurisdiction from which payments of the principal and interest on such Borrowing
will be made:]7
 



5Must be a Business Day.
6Subject to the provisions of the definition of the term “Interest Period”, (a)
in the case of a LIBOR Competitive Borrowing or EURIBOR Competitive Borrowing,
the period commencing on the date such Borrowing is made and ending on the
numerically corresponding day in the calendar month that is one, two (other than
in the case of a EURIBOR Competitive Borrowing or Borrowing denominated in Yen),
three or six months thereafter and (b) in the case of a Fixed Rate Competitive
Borrowing, the period (which shall not be less than seven days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
herein. The Interest Period may not end after the Maturity Date.
7Specify only in the case of a Borrowing by a Foreign Borrowing Subsidiary.






D-2-2

--------------------------------------------------------------------------------



3


Very truly yours,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
by
 
 
 
Name:
 
Title:









D-2-3

--------------------------------------------------------------------------------


Exhibit D-3




[FORM OF COMPETITIVE BID]
JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com


[Date]
Dear Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The undersigned hereby makes a Competitive Bid pursuant to Section 2.04(c) of
the Credit Agreement, in response to the Competitive Bid Request made by [the
Company on behalf of] [NAME OF APPLICABLE BORROWER] (the “Borrower”) on
           , 20[ ], and in connection therewith sets forth below the terms on
which such Competitive Bid is made:


(A)
Principal Amount1
 
(B)
Competitive Bid Rate2
 
(C)
Interest Period and last day thereof
 



The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Competitive Bid in accordance with
Section 2.04(e) of the Credit Agreement.



1Must be in a minimum amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and may equal the entire principal amount of
the Competitive Borrowing requested.


2i.e., LIBO Rate + or -   %, in the case of LIBOR Competitive Loans, EURIBO Rate
+ or -   %, in the case of EURIBOR Competitive Loans, or    %, in the case of
Fixed Rate Competitive Loans.





--------------------------------------------------------------------------------



2




Very truly yours,
[NAME OF LENDER],
by
 
 
 
Name:
 
Title:









D-3-2

--------------------------------------------------------------------------------


EXHIBIT D-4


[FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER]


JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com


[Date]
Dear Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 2.04(b) of the Credit Agreement, the [undersigned] [the
Company on behalf of [specify the Borrowing Subsidiary]] requested Competitive
Bids pursuant to a Competitive Bid Request dated [ ].
In accordance with Section 2.04(e) of the Credit Agreement, the undersigned [on
behalf of [specify the Borrowing Subsidiary]] hereby accepts the following
Competitive Bids with an Interest Period ending on [date]:
Principal Amount
Currency
Fixed Rate/LIBO Rate Margin/EURIBO Rate Margin
Lender
 
 
[%]/[+/-. %]/[+/-. %]
 



The undersigned [on behalf of [specify the Borrowing Subsidiary]] hereby rejects
the following Competitive Bids:


Principal Amount
Currency
Fixed Rate/LIBO Rate Margin/EURIBO Rate Margin
Lender
 
 
[%]/[+/-. %]/[+/-. %]
 










--------------------------------------------------------------------------------



2


Very truly yours,
[NAME OF APPLICABLE BORROWER] [COMPANY],
by
 
 
 
Name:
 
Title:











D-4-2

--------------------------------------------------------------------------------


EXHIBIT E


[FORM OF] COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
and the Borrowing Subsidiaries under the Credit Agreement are as set forth in
the Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Credit Agreement. In the event of
any conflict between the terms of this Compliance Certificate and the terms of
the Credit Agreement, the terms of the Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]


Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Each capitalized term used but not
defined herein shall have the meaning specified in the Credit Agreement.
The undersigned hereby certifies, in his capacity as a Financial Officer of the
Company and not in a personal capacity, as follows:
1. I am a Financial Officer of the Company.
2. [[Attached as Schedule I hereto are the][The] consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [ ], setting forth in each case in comparative
form the figures for the prior fiscal year, together with an audit opinion
thereon of [KPMG LLP] required by Section 5.01(a) of the Credit Agreement [have
been filed by the Company with the Securities and Exchange Commission with the
Company’s annual report on Form 10-K for the year ended December 31, [ ]].]
[or]


[[Attached as Schedule I hereto are the][The] consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [ ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year [have been filed by the Company with the Securities and
Exchange Commission with the Company’s quarterly report on Form 10-Q for the
fiscal quarter ended [ ]]. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes.]
3. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and the Subsidiaries during the
accounting period covered by the [attached][above-




Exhibit E to Credit Agreement

--------------------------------------------------------------------------------





referenced] financial statements. The foregoing examination did not disclose,
and I have no knowledge of, (a) the existence of any condition or event that
constitutes a Default during or at the end of the accounting period covered by
the [attached][above-referenced] financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, or (b) any change in GAAP or in the application
thereof since the date of the consolidated balance sheet of the Company most
recently theretofore delivered pursuant to Section 5.01(a) or 5.01(b) of the
Credit Agreement (or, prior to the first such delivery, referred to in Section
3.04 of the Credit Agreement), that has had, or could have, a significant effect
on the calculation of the Leverage Ratio, except as set forth in a separate
attachment, if any, to this Certificate, specifying the nature of such change
and the effect thereof on such calculation.
4. The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.
The foregoing certifications are made and delivered on [ ], pursuant to
Section 5.01(c) of the Credit Agreement.




VERISIGN, INC.

By: ______________________________    
Name:
Title:






Exhibit E to Credit Agreement
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------





ANNEX A TO
COMPLIANCE CERTIFICATE


FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
 
Consolidated Net Income: (i) ‑ (ii) =
$[___,___,___]
 
(i) the net income or loss of the Company and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:
$[___,___,___]
 
(ii) the income or loss of any consolidated Subsidiary that is not wholly owned
by the Company to the extent such income or loss is attributable to the
noncontrolling interest in such consolidated Subsidiary:
$[___,___,___]
 
Consolidated EBITDA: 1 = (i) + (ii) - (iii) =
$[___,___,___]
 
(i) Consolidated Net Income:
$[___,___,___]
 
(ii) 2 (a) consolidated interest expense for such period:
$[___,___,___]
 
   (b) consolidated income tax expense for such period:
$[___,___,___]
 
   (c) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period:
$[___,___,___]
 
   (d) any noncash charges for such period (including any noncash expense for
such period resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of the Company or any Subsidiary
and any noncash restructuring charges and other noncash charges relating to
acquisitions and dispositions or to closure or consolidation of facilities, but
excluding any additions to bad debt reserves or bad debt expense, any write-down
or write-off of marketable securities and any noncash charge to the extent it
represents an accrual of or a reserve for cash expenditures in any future
period):
$[___,___,___]

1     Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Company or any of the
Subsidiaries, other than dispositions of inventory and other dispositions in the
ordinary course of business. In the event any Subsidiary shall be a Subsidiary
that is not wholly owned by the Company, all amounts added back in computing
Consolidated EBITDA for any period pursuant to clause (ii) below, and all
amounts subtracted in computing Consolidated EBITDA pursuant to clause (iii)
below, to the extent such amounts are, in the reasonable judgment of a Financial
Officer of the Company, attributable to such Subsidiary, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Subsidiary. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b) of the Credit Agreement.
2     Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.
3     Includes imputed interest expense in respect of Capitalized Lease
Obligations.


    

--------------------------------------------------------------------------------





 
   (e) non-recurring cash charges or expenses for such period incurred in
connection with any sale, transfer or other disposition of assets (other than
dispositions of inventory and other dispositions in the ordinary course of
business) or in connection with Acquisitions:
$[___,___,___]
 
   (f) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement:
$[___,___,___]
 
   (g) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
$[___,___,___]
 
   (h) the cumulative effect of a change in accounting principles:
$[__,___,___]
 
(iii)4   (a) any gains attributable to the early extinguishment of Indebtedness
or obligations under any Hedging Agreement:
$[___,___,___]
 
   (b) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
$[___,___,___]
 
   (c) the cumulative effect of a change in accounting principles:
$[___,___,___]
 
   (d) any other noncash items of income for such period (excluding any noncash
items of income (A) in respect of which cash was received in a prior period or
will be received in a future period or (B) that represents the reversal of any
accrual made in a prior period for anticipated cash charges, but only to the
extent such accrual reduced Consolidated EBITDA for such prior period):
$[___,___,___]











4 Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.


E-A-2

--------------------------------------------------------------------------------







 
Consolidated Funded Indebtedness:56(i) + (ii) + (iii) + (iv) =
$[___,___,___]
 
(i) the aggregate principal amount as of such date of Indebtedness of the type
referred to in clauses (a), (b), (c), (d) and (e) of the definition of the term
“Indebtedness” in the Credit Agreement of the Company and the Subsidiaries:
$[___,___,___]
 
(ii) the aggregate amount as of such date of obligations of the Company and the
Subsidiaries in respect of Indebtedness of the type referred to in clauses (f)
and (g) of the definition of the term “Indebtedness” in the Credit Agreement:7
$[___,___,___]
 
(iii) the aggregate amount as of such date of all Guarantees by the Company or
any Subsidiary of any Indebtedness of the type referred to in clauses (i) and
(ii) above of any Person (other than the Company or any Subsidiary):
$[___,___,___]
 
(iv) the aggregate amount as of such date of Indebtedness referred to in clauses
(i) through (iii) above of any Person (other than the Company or any Subsidiary)
to the extent the Company or any Subsidiary is liable therefor as a result of
its ownership interest in or other relationship with such other Person
(excluding any such Indebtedness to the extent the terms of such Indebtedness
provide that the Company or such Subsidiary is not liable therefor):
$[___,___,___]
 
Leverage Ratio: (i) / (ii) =
$[___,___,__]
 
(i) Consolidated Funded Indebtedness:
$[___,___,__]
 
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company most recently ended on or prior to the date hereof:
$[___,___,__]







5     Items to be set forth without duplication.
6     “Consolidated Funded Indebtedness” is prepared on a consolidated basis for
the Company and the Subsidiaries.
7     For purposes of this clause (ii), the term “Indebtedness” shall not
include contingent obligations of the Company or any Subsidiary as an account
party in respect of any letter of credit, letter of guaranty or banker’s
acceptance to the extent such letter of credit, letter of guaranty or banker’s
acceptance does not support Indebtedness.




E-A-3

--------------------------------------------------------------------------------


EXHIBIT F




[FORM OF INTEREST ELECTION REQUEST]


JPMorgan Chase Bank, N.A.
as Administrative Agent
JPMorgan Loan Services
500 Stanton Christiana Road, NCC 5
1st Floor Newark, DE 19713
Attention: Loan and Agency Services Group
12012443630@tls.ldsprod.com




[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
This notice constitutes an Interest Election Request and the undersigned [on
behalf of [specify the Borrowing Subsidiary]] hereby gives you notice, pursuant
to Section 2.08 of the Credit Agreement, that it requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection specifies the following information with respect to such Revolving
Borrowing and each resulting Revolving Borrowing:
1.    Borrowing to which this request
applies:    _______________________________

        Principal Amount:            _______________________________
Currency:                _______________________________
        Type:                _______________________________
        Interest Period1:            _______________________________
2.    Effective date of this election2:    _______________________________






1    In the case of a LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing,
specify the last day of the current Interest Period therefor.
2    Must be a Business Day.







--------------------------------------------------------------------------------





3.    Resulting Borrowing[s]3 

        Principal Amount4:    _______________________________
Type5    _______________________________
Interest Period6    _______________________________


Very truly yours,


[NAME OF APPLICABLE BORROWER] [COMPANY]
by
 
 
 
Name:
 
Title:







3     If different options are being elected with respect to different portions
of the Revolving Borrowing, provide the information required by this item 3 for
each resulting Revolving Borrowing. Each resulting Revolving Borrowings shall be
in an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Revolving Borrowing of such Type and currency in Section
2.02(c) of the Credit Agreement.
4     Indicate the principal amount of the resulting Revolving Borrowing and the
percentage of the Revolving Borrowing in item 1 above.
5     Must comply with Section 2.02(c) of the Credit Agreement.
6     Applicable only if the resulting Borrowing is to be a LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing. Shall be subject to the definition of
“Interest Period” and can be a period of one week or one, two (other than in the
case of a EURIBOR Borrowing or Borrowing denominated in Yen), three or six
months (or, if agreed to by each Lender participating in the resulting Revolving
Borrowing a period not to exceed 12 months). May not extend beyond the Maturity
Date.




F-2

--------------------------------------------------------------------------------


EXHIBIT G



--------------------------------------------------------------------------------



[FORM OF] SUBSIDIARY GUARANTEE AGREEMENT
dated as of
[  ],
among
VERISIGN, INC.,
THE SUBSIDIARY GUARANTORS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



























--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
 
 
 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Credit Agreement
1


SECTION 1.02.
Other Defined Terms
1


 
ARTICLE II
 
 
 
 
 
The Guarantees
 
SECTION 2.01.
Guarantee
2


SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
2


SECTION 2.03.
No Limitations
2


SECTION 2.04.
Reinstatement
33


SECTION 2.05.
Agreement to Pay; Subrogation
4


SECTION 2.06.
Information
4


SECTION 2.07.
Payments Free of Taxes
 
 
ARTICLE III
 
 
 
 
 
Indemnity, Subrogation and Subordination
 
SECTION 3.01.
Indemnity and Subrogation
4


SECTION 3.02.
Contribution and Subrogation
4


SECTION 3.03.
Subordination
5


 
ARTICLE IV
 
 
 
 
 
Representations and Warranties
 
 
ARTICLE V
 
 
 
 
 
Miscellaneous
 
SECTION 5.01.
Notices
5


SECTION 5.02.
Waivers; Amendment
5


SECTION 5.03.
Administrative Agent’s Fees and Expenses; Indemnification
6


SECTION 5.04.
Survival of Agreement
6


SECTION 5.05.
Counterparts; Integration; Effectiveness
7


SECTION 5.06.
Severability
8


SECTION 5.07.
Right of Setoff
8


SECTION 5.08.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
8


SECTION 5.09.
WAIVER OF JURY TRIAL
9


SECTION 5.10.
Headings
10


SECTION 5.11.
Termination or Release
10





i
[[DMS:5259799v8:12/12/2019 2:27:55 PM

--------------------------------------------------------------------------------





SECTION 5.12.
Additional Subsidiary Guarantors
10


SECTION 5.13.
Conversion of Currencies
10


SECTION 5.14.
No Fiduciary Relationship
11







ii

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTEE AGREEMENT dated as of [  ] (this “Agreement”), among
VERISIGN, INC., the SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
Reference is made to the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto (together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. In accordance with the Credit Agreement, Subsidiaries of the
Company may in the discretion of the Company become Subsidiary Guarantors by
becoming a party to this Agreement. The Subsidiary Guarantors are Affiliates of
the Borrowers, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in accordance with the terms of the Credit Agreement.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01. Credit Agreement. (a) Terms used in this Agreement (including in
the introductory paragraph hereto) that are defined in the Credit Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” has the meaning set forth in the preamble hereto.
“Borrowers” has the meaning set forth in the introductory paragraph hereto.
“Claiming Party” has the meaning set forth in Section 3.02.
“Company” has the meaning set forth in the introductory paragraph hereto.
“Contributing Party” has the meaning set forth in Section 3.02.
“Credit Agreement” has the meaning set forth in the introductory paragraph
hereto.
“Guaranteed Obligations” has the meaning set forth in the Credit Agreement.





--------------------------------------------------------------------------------

2


“Guaranteed Party” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) the Arrangers, (e) the express beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and assigns of any of the foregoing.
“Subsidiary Guarantors” means each Subsidiary party hereto on the date hereof or
that becomes a party hereto pursuant to Section 5.12; provided that if a
Subsidiary is released from its obligations as a Subsidiary Guarantor hereunder
as provided in Section 5.11(b), such Subsidiary shall cease to be a Subsidiary
Guarantor hereunder effective upon such release.
“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent.
ARTICLE II

The Guarantees
SECTION 2.01. Guarantee. Each Subsidiary Guarantor irrevocably and
unconditionally guarantees, jointly with the other Subsidiary Guarantors and
severally, the due and punctual payment and performance of the Guaranteed
Obligations. Each Subsidiary Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any of the Guaranteed Obligations. Each Subsidiary
Guarantor waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its Guarantee and notice of protest for
nonpayment.
SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Subsidiary
Guarantor further agrees that its guarantee hereunder constitutes a guarantee of
payment when due (whether or not any bankruptcy, insolvency, receivership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any balance of any deposit
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of any Borrowers, any other Loan Party or any other
Person. Each Subsidiary Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of the Guaranteed Obligations, whether
currently existing or hereafter incurred.
SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Subsidiary Guarantor’s obligations hereunder as expressly provided in Section
5.11, the obligations of each Subsidiary Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations,
any impossibility in the performance of any







--------------------------------------------------------------------------------

3


of the Guaranteed Obligations, or otherwise. Without limiting the generality of
the foregoing, except for termination or release of its obligations hereunder as
expressly provided in Section 5.11, the obligations of each Subsidiary Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Guaranteed Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise, (ii) any rescission, waiver, amendment, or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Subsidiary
Guarantor under this Agreement, (iii) any default, failure or delay, wilful or
otherwise, in the performance of any of the Guaranteed Obligations or (iv) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Subsidiary Guarantor or otherwise operate as a discharge of any
Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Guaranteed Obligations).
(b) To the fullest extent permitted by applicable law, each Subsidiary Guarantor
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Party or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower or any other Loan Party (other than the indefeasible payment in
full in cash of all the Guaranteed Obligations). The Administrative Agent and
the other Guaranteed Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Subsidiary Guarantor hereunder (except
to the extent the Guaranteed Obligations have been indefeasibly paid in full in
cash). To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such
Subsidiary Guarantor against any Borrower or any other Loan Party, as the case
may be, or any security.
SECTION 2.04. Reinstatement. Each Subsidiary Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligations is
rescinded or must otherwise be restored by the Administrative Agent or any other
Guaranteed Party upon the bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Company, any other Loan Party or
otherwise.
SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party may have at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of any Borrowers or any other Loan Party to
pay any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Subsidiary Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Guaranteed
Parties in cash the amount of such unpaid Guaranteed Obligation. Each Subsidiary
Guarantor agrees that if payment in respect of any Guaranteed Obligation shall
be due in a currency other than US Dollars and/or at a place of







--------------------------------------------------------------------------------

4


payment other than New York and if, by reason of any change in law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, circumstance or condition, payment of such Guaranteed Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of the Administrative Agent or any Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, such Subsidiary Guarantor shall make payment of such
Guaranteed Obligation in US Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in New York, and shall indemnify the
Administrative Agent and each other Guaranteed Party against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment. Upon payment by any Subsidiary Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Subsidiary Guarantor
against any Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article III.
SECTION 2.06. Information. Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Subsidiary Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any other
Guaranteed Party will have any duty to advise such Subsidiary Guarantor of
information known to it or any of them regarding such circumstances or risks.
SECTION 2.07. Payments Free of Taxes. Each Subsidiary Guarantor that is not a
party to the Credit Agreement hereby acknowledges the provisions of Section 2.17
of the Credit Agreement and agrees to be bound by such provisions with the same
force and effect, and to the same extent, as if such Subsidiary Guarantor were a
party to the Credit Agreement.
ARTICLE III

Indemnity, Subrogation and Subordination
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3.03), the Company agrees that (a) in the event a
payment in respect of any Guaranteed Obligation shall be made by any Subsidiary
Guarantor under this Agreement the Company shall indemnify such Subsidiary
Guarantor for the full amount of such payment and such Subsidiary Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.
SECTION 3.02. Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Guarantor (other than a payment by
any Borrower of its Guaranteed Obligations under the Credit Agreement) hereunder
in respect of any Guaranteed Obligations and such other Subsidiary Guarantor
(the “Claiming Party”) shall not have been fully indemnified by the Company as
provided in Section 3.01, the Contributing Party shall indemnify the Claiming
Party in an amount equal to the amount of such payment or the greater of the
book value or the fair







--------------------------------------------------------------------------------

5


market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Subsidiary Guarantors on the date hereof (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 5.12, the date of the
Supplement hereto executed and delivered by such Subsidiary Guarantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall (subject to Section 3.03) be subrogated to the rights of such
Claiming Party under Section 3.01 to the extent of such payment.
SECTION 3.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Subsidiary Guarantors under Sections 3.01 and
3.02 and all other rights of the Subsidiary Guarantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of all the Guaranteed Obligations.
No failure on the part of the Company or any Subsidiary Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Subsidiary Guarantor with respect to its obligations
hereunder, and each Subsidiary Guarantor shall remain liable for the full amount
of the obligations of such Subsidiary Guarantor hereunder.
ARTICLE IV

Representations and Warranties
Each Subsidiary Guarantor represents and warrants that (a) the execution,
delivery and performance by such Subsidiary Guarantor of this Agreement have
been duly authorized by all necessary corporate or other action and, if
required, action by the holders of such Subsidiary Guarantor’s Equity Interests,
and that this Agreement has been duly executed and delivered by such Subsidiary
Guarantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (b) all representations and
warranties set forth in the Credit Agreement as to such Subsidiary Guarantor (if
such Subsidiary Guarantor is not a party to the Credit Agreement) are true and
correct.
ARTICLE V

Miscellaneous
SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Company as
provided in Section 9.01 of the Credit Agreement.
SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of







--------------------------------------------------------------------------------

6


any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates may have had
notice or knowledge of such Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Subsidiary Guarantor or Subsidiary
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.
SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Subsidiary Guarantor that is not a party to the Credit Agreement, jointly
with each other such Subsidiary Guarantor and severally, agrees to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference in such Section to
“the Borrowers” were a reference to “the Subsidiary Guarantors” and with the
same force and effect as if such Subsidiary Guarantor were a party to the Credit
Agreement.
(b) Each Subsidiary Guarantor that is not a party to the Credit Agreement,
jointly with each other such Subsidiary Guarantor and severally, agrees to
indemnify and hold harmless each Indemnitee as provided in Section 9.03(b) of
the Credit Agreement as if each reference in such Section to “the Borrowers”
were a reference to “the Subsidiary Guarantors” and with the same force and
effect as if such Subsidiary Guarantor were a party to the Credit Agreement.
(c) All amounts due under paragraph (a) or (b) of this Section shall be payable
promptly after written demand therefor.
(d) To the extent permitted by applicable law, no Subsidiary Guarantor shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
Subsidiary Guarantor hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet and the Approved Electronic
Platform), or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.







--------------------------------------------------------------------------------

7


SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such Person or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, any Issuing Bank or any Lender or
any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under the Credit Agreement,
and, subject to Section 9.05 of the Credit Agreement, shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any LC Exposure is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.04, 2.07 and 5.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated by the Loan Documents, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 5.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective as to the Company and any Subsidiary Guarantor when a counterpart
hereof executed on behalf of the Company or such Subsidiary Guarantor shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon such Subsidiary Guarantor and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
the Company and such Subsidiary Guarantor, the Administrative Agent and the
other Guaranteed Parties and their respective successors and assigns, except
that neither the Company nor any Subsidiary Guarantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein
(and any attempted assignment or transfer by any Loan Party shall be null and
void), except as expressly provided in this Agreement and the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Subsidiary Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Subsidiary Guarantor without the approval of any
other Subsidiary Guarantor and without affecting the obligations of any other
Subsidiary Guarantor hereunder.
(a) Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping







--------------------------------------------------------------------------------

8


system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, each Subsidiary Guarantor hereby (i)
agrees that, for all purposes, including in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Issuing Banks and the Loan
Parties, electronic images of this Agreement or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and (ii)
waives any argument, defense or right to contest the validity or enforceability
of the Loan Documents based solely on the lack of paper original copies of any
Loan Documents, including with respect to any signature pages thereto.
SECTION 5.06. Severability. To the fullest extent permitted by law, any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and, to the
fullest extent permitted by law, the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 5.07. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Subsidiary Guarantor
against any of and all the obligations then due of such Subsidiary Guarantor now
or hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations are owed to a branch
office or Affiliate of such Lender or such Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness. Each Lender and Issuing Bank agrees to notify the Company and the
Administrative Agent promptly after any such set off and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.
SECTION 5.08. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the law of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New







--------------------------------------------------------------------------------

9


York and of the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and the Company and
each Subsidiary Guarantor hereby irrevocably and unconditionally agrees that all
claims arising out of or relating to this Agreement or any other Loan Document
brought by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such Federal court or, if such Federal court lacks
subject matter jurisdiction, in such New York State court. Each of the parties
hereto agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or any of
its properties in the courts of any jurisdiction.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 5.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement or any other
Loan Document to serve process in any other manner permitted by law.
(e) Each Subsidiary Guarantor hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Subsidiary Guarantor in care of the Company at the Company’s
address used for purposes of giving notices under Section 5.01, and each
Subsidiary Guarantor hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.
(f) In the event any Subsidiary Guarantor or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Subsidiary Guarantor hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR







--------------------------------------------------------------------------------

10


INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 5.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 5.11. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate and be released when
all the Guaranteed Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, all Commitments
have expired or terminated, the LC Exposure has been reduced to zero (including
as a result of obtaining consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement) and the Issuing Banks have no further
obligations to issue, amend or extend Letters of Credit under the Credit
Agreement.
(b) The Guarantees made herein shall also be released at the time or times and
in the manner set forth in Section 9.20 of the Credit Agreement.
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, (i) upon request of the Administrative Agent the Company
shall deliver a certificate of a Financial Officer of the Company as to the
satisfaction of the requirements to such release set forth in paragraph (a) or
(b) of this Section and (ii) the Administrative Agent shall execute and deliver
to any Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all
documents that such Subsidiary Guarantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents by the
Administrative Agent pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
SECTION 5.12. Additional Subsidiary Guarantors. Pursuant to the Credit
Agreement, certain Subsidiaries not a party hereto on the date of this Agreement
may enter into this Agreement. Upon the execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Subsidiary Guarantor hereunder with the same force and effect as
if originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other Subsidiary Guarantor hereunder. The
rights and obligations of the Company and each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Agreement.
SECTION 5.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert any Guaranteed Obligation
denominated in one







--------------------------------------------------------------------------------

11


currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b) The obligations of each Subsidiary Guarantor in respect of any Guaranteed
Obligation due to any Guaranteed Party shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such
Guaranteed Obligation is stated to be due under the Loan Documents (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by such Guaranteed Party of any sum adjudged to be so due
in the Judgment Currency, such Guaranteed Party may in accordance with normal
banking procedures in the relevant jurisdiction purchase the Agreement Currency
with the Judgment Currency; if the amount of the Agreement Currency so purchased
is less than the sum originally due to such Guaranteed Party in the Agreement
Currency, such Subsidiary Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Guaranteed Party against
such loss.
SECTION 5.14. No Fiduciary Relationship. Each Subsidiary Guarantor, on behalf of
itself and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Loan Parties and their Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications. To the fullest extent permitted by law, the Subsidiary
Guarantors hereby agree not to assert any claims against any of the
Administrative Agent, the Arrangers, the Lenders or the Issuing Banks or their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Subsidiary
Guarantee Agreement as of the day and year first above written.


VERISIGN, INC.,
By
 
 
 
Name:
 
Title:





[NAME OF SUBSIDIARY GUARANTOR],
By
 
 
 
Name:
 
Title:













SIGNATURE PAGE TO SUBSIDIARY GUARANTEE AGREEMENT

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
 
 
Name:
 
Title:







SIGNATURE PAGE TO SUBSIDIARY GUARANTEE AGREEMENT

--------------------------------------------------------------------------------


Exhibit A to
the Subsidiary Guarantee Agreement




SUPPLEMENT NO. __ dated as of [ ] (this “Supplement”) to the Subsidiary
Guarantee Agreement dated as of [ ], 20[ ], among VERISIGN, INC., the other
GUARANTORS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of December [●], 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VeriSign, Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, and (b) the Subsidiary Guarantee
Agreement dated as of [ ], 20[ ] (as amended, supplemented or otherwise modified
from time to time, the “Subsidiary Guarantee Agreement”), among the Company, the
other Subsidiary Guarantors party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms used herein that are defined in the Credit Agreement
and the Subsidiary Guarantee Agreement and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement or the
Subsidiary Guarantee Agreement, as applicable.
The Subsidiary Guarantors have entered into the Subsidiary Guarantee Agreement
in order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowers. Section 5.12 of the Subsidiary Guarantee Agreement provides that
additional Subsidiaries may become Subsidiary Guarantors under the Subsidiary
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement to become a Subsidiary Guarantor under the Subsidiary Guarantee
Agreement in accordance with the terms of the Credit Agreement.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 5.12 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Subsidiary
Guarantor under the Subsidiary Guarantee Agreement with the same force and
effect as if originally named therein as a Subsidiary Guarantor, and the New
Subsidiary hereby agrees to all the terms and provisions of the Subsidiary
Guarantee Agreement applicable to it as a Subsidiary Guarantor thereunder. Each
reference to a “Subsidiary Guarantor” in the Subsidiary Guarantee Agreement
shall be deemed to include the New Subsidiary. The Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants that (a) the execution,
delivery and performance by the New Subsidiary of this Supplement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of the New Subsidiary’s Equity Interests, and that this
Supplement has been duly executed and delivered by the New Subsidiary and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) all representations and warranties set
forth in the Credit Agreement and the Subsidiary Guarantee Agreement as to the
New Subsidiary are true and correct.





--------------------------------------------------------------------------------

2


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Supplement. This Supplement
shall become effective as to the New Subsidiary when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent, the other Guaranteed Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Subsidiary Guarantee Agreement and the Credit Agreement.
SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.
SECTION 6. To the fullest extent permitted by applicable law, any provision of
this Supplement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and to the fullest extent
permitted by applicable law, the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Subsidiary Guarantee Agreement.
SECTION 8. The provisions of Sections 5.02, 5.04, 5.08 and 5.09 of the
Subsidiary Guarantee Agreement are hereby incorporated by reference herein as if
set forth in full force herein, mutatis mutandis.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.


[NAME OF NEW SUBSIDIARY],
By
 
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
 
 
Name:
 
Title:







SIGNATURE PAGE TO SUBSIDIARY GUARANTEE AGREEMENT SUPPLEMENT

--------------------------------------------------------------------------------


EXHIBIT H-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December [●], 2019
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower who is a U.S. Person within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to any
Borrower who is a U.S. Person as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]









--------------------------------------------------------------------------------


EXHIBIT H-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December [●], 2019
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower who is a U.S. Person within
the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to any Borrower who is a U.S. Person as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]











--------------------------------------------------------------------------------


EXHIBIT H-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December [●], 2019
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower who is a U.S. Person within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower who is a U.S. Person as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]









--------------------------------------------------------------------------------


EXHIBIT H-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of December [●], 2019
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among VeriSign, Inc., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower who is
a U.S. Person within the meaning of Section 881(c)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to any Borrower who is a U.S. Person as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]













--------------------------------------------------------------------------------


EXHIBIT I


[FORM OF] NOTE
Lender: [NAME OF LENDER]
Principal Amount: $[AMOUNT]    [DATE]




FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER] (the “Company”), hereby
promises to pay to [NAME OF LENDER] (the “Lender”) or its registered assigns, in
the applicable currency and in immediately available funds, in each case as
provided for in the Credit Agreement dated as of December [●], 2019 (as amended,
supplemented or otherwise modified time to time, the “Credit Agreement”), among
VeriSign, Inc., a Delaware corporation, the Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (a) on the dates set forth in the
Credit Agreement, the lesser of (i) the principal amount set forth above and
(ii) the aggregate unpaid principal amount of all Loans made by the Lender to
the Company pursuant to the Credit Agreement, and (b) interest from the date
hereof on the principal amount from time to time outstanding at the rate or
rates per annum and payable on such dates as provided in the Credit Agreement.
Each capitalized term used but not defined herein shall have the meaning
assigned to it in the Credit Agreement.
The Company promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
This promissory note (this “Note”) is one of the promissory notes referred to in
the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


[NAME OF BORROWER]
by
 
 
 
Name:
 
Title:




